I declare resumed the session of the European Parliament adjourned on Thursday, 18 December 2003.
Colleagues, as you know, on 26 December 2003, in the ancient city of Bam in Iran, at least 30 000 people lost their lives as a result of an earthquake. Many thousands were injured and tens, if not hundreds, of thousands of people in that city and region have been displaced. I wish to place clearly on the record of this House our sympathy for all the victims of this earthquake, and our determination to show practical solidarity with them and their communities in the weeks and months to come.
I should like also to turn our attention to the accident, on 3 January 2004, involving an Egyptian charter plane, which crashed in the Red Sea killing 148 people. I have already conveyed, on behalf of Parliament, our condolences to the families of the victims and to the French authorities.
Out of respect for the victims, both of the earthquake – a horrendous natural disaster – and of the air traffic accident, I ask you to observe a minute's silence.
Colleagues, I should like to point out to you that last night, here in this building in Strasbourg, a water leak occurred in a warm-water boiler situated on the floor above our Chamber. The water leaked into the suspended ceiling of the Chamber and some of it fell on Members' seats and desks. I regret to inform colleagues in the Socialist Group that yours was the target zone.
The leak was discovered at around 4.30 this morning by the European Parliament services, who immediately took the necessary steps to safeguard the Chamber and the fittings and to seek to localise and stop the leak. The technical services and the contractors have cleared away the water from the suspended ceiling and dried it out, cleaned up the furniture and checked the technical equipment for interpretation and electronic voting. I have been assured by our technical services that there is no danger in respect of the suspended ceiling, nor any threat of collapse. To the best of our knowledge, there was no substantial damage to the voting or interpreting equipment, other than the 11 systems and stations that have been replaced in the course of this afternoon. Therefore, the Chamber should be fully operational. If there are any operational problems, please inform the services as a matter of urgency so that they can be addressed.(1)
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday 8 January 2004 has been distributed.
No changes have been proposed to the agenda for Strasbourg or for Brussels.
– Mr President, the agenda for this afternoon includes Mr Pex’s report on sanctions for pollution offences at sea. Mr Pex is well, as are Mr Doorn and others, and I am telling you that so that you are not dismayed by what I also have to tell you, which is that they have been in an aircraft accident. It would appear from what I have been told that the aircraft ran off the runway, but all of them are all right. Mr Pex has asked that his report should be taken today rather than being adjourned, and that it should be presented by Mr Bremmer, who, although he is not a member of the committee, is well-informed about the issue. I was more than willing to convey this request to you.
As the Commissioner is present, and as the House seems to agree, we shall thus proceed with the order of business today as planned.
– Mr President, although, admittedly, we are announcing this at relatively short notice, we would like a change made to the vote on Thursday, and Mrs Gebhardt would be happy – assuming this to be possible – to explain our reasons for this.
– Mr President, on Thursday, we are due to debate and vote on the Zappalà report on the recognition of diplomas. Although there is no reason whatever why the debate should not be held on Thursday morning, I would ask that we defer the vote on this report until the sitting in Brussels at the end of the month. There are two reasons for this request, which I am making on behalf of my group.
The first is that there are a few amendments that still need to be checked before they go for translation today, and there is very little time left in which to do it. I believe that the total number of amendments will be over 300.
The other is that a large number of Members of this House are flying off to India on Thursday morning for the Social Forum. The recognition of professional qualifications is such an important topic, and one that affects so many members of the public, that it really would be sensible and proper for there to be a very large number of Members in this House to vote on it. That is a reason for us to do it at a time when we can guarantee that many of us will be present, and so we ask that the vote on this report be held in Brussels at the end of the month, but that the debate should still be on Thursday morning.
. – Mr President, I wish to speak to this topic on behalf of the rapporteur. I have been advised that he would have been quite happy to have this report put to the vote this week, one reason being that we know from experience that attendance is higher when we are in Strasbourg than when we are sitting in Brussels. This topic is of particular importance, one that has been under discussion for many, many months already, and our committee has put off voting on it over and over again, not least because it is so momentous and problematic. This time, though, we believe that the time for a decision on the matter has come and that it can be taken this week.
I am in something of a dilemma on this matter, not just because different suggestions are being made here, but also because my private office had contacted the rapporteur, and I understood that he supported a line of action other than the one now being proposed. I suggest that we take soundings at the opening of business tomorrow morning to see if we can reconcile the different preferences that have been expressed here this afternoon. Does the House agree?
Mr President, would it not be possible to do so before the vote tomorrow lunchtime?
Yes, in fact that is preferable, as more people will be in attendance at the beginning of the vote tomorrow. I invite colleagues to use the interim period for consultation and, desirably, to come to a consensus.
We now come to the vote on a request for urgent procedure.
This is a request that was considered at the end of the last part-session.
Mr President, I will begin by presenting the apologies of Mrs Randzio-Plath, who is unable to be present. The Committee on Economic and Monetary Affairs will be voting on this question of extension this evening under the simplified procedure, Article 158 (1), so the outcome should be known quickly. I think we will in fact have an agreement, but the vote takes place this evening.
I understand then that after tonight's meeting you will be definitively in a position to give a recommendation. Do you thus want to deal with the urgency tomorrow morning at the opening of business?
We are able to accept the proposal today, right now.
Mr President, as you will be aware, last Monday my office received an incendiary bomb which was addressed to me but opened by my staff. Could I take the opportunity to thank colleagues for their solidarity and support. It was obviously a shocking incident, although we have to put it in perspective: a lot worse has happened to other Members of this House. What was particularly frightening was that it was my staff who opened this correspondence and that could have included, for example, students on temporary work experience; that was the most cowardly aspect of it.
While we have to take security precautions, I hope that we would not allow barriers to be created between us and the electorate, because that is exactly what the perpetrators want: to undermine democratic society. We have seen plenty of examples of that in the past.
Perhaps the most shocking aspect was a decision by Mr Farage of the UK Independence Party to put out an opportunist press release that was at best in the worst possible taste and at worst an apology for terrorism. Since that press release, my office staff have had injury added to insult by receiving a lot of emails from supporters of the UK Independence Party, or its members, which have been frankly offensive and inflammatory in the extreme, including one suggestion that it should have been a bigger bomb. This has reinforced my view of the UK Independence Party as a group of paranoid reactionaries on the fringes of society who are now clearly prepared to throw their lot in with those who advocate the violent overthrow of governments.
There have been apologists for terrorists in this House before, particularly Herri Batasuna. I am disappointed and ashamed that a British political party should have taken the same stance and I hope you condemn that, Mr President.
Mr Titley, the House expresses its total solidarity with you and your staff.
Several other colleagues wish to speak on this subject, but afterwards I should like to make a few comments to the House on some of the elements in hand with regard to learning lessons from the events of last week.
Mr President, I would also like to express my gratitude for the countless expressions of friendship and solidarity I have received from practically every part of the world, from all the institutions – and I note that the Vice-President of the Commission, Mrs de Palacio, is here – and from many many Members of this House, from all the political groups without exception, following the delivery of the package from Bologna.
Mr President, I believe that the institutions must not be intimidated by these acts and that, today more than ever, we must continue to work in favour of a united Europe – taking account of the priorities which the Irish Presidency will present to us the day after tomorrow – in favour of a Constitution for Europe; Europe wants and needs a Constitution, Mr President, a Constitution which must include all of us.
Mr President, I believe it is important that, in view of the threat of terrorism, which affects us all equally – and I believe it is a good time to recognise and express, as a Spaniard, my gratitude for the constant encouragement we have received from the European Parliament in our fight against the terrorist group ETA – we have to continue united, and the response must also be from us all equally. And as Mr Titley said, that response must be calm and serene, and not hysterical, mobilising all our efforts and our determination so that freedom – and I would like to point out, Mr President, that this is the European citizens’ House of freedom – is not savagely, and with impunity, violated by barbarity, which is the only thing the terrorist movements represent.
– Mr President, I did not actually want to make a statement, but, as a number of Members have spoken, I will do so after all. It must be absolutely plain to us in this House that we will not allow anyone – be they terrorists, anarchists or anyone else – to bring pressure to bear on us. We affirm that European integration is a labour of peace, of understanding and of reconciliation, from which nobody in Europe or anywhere in the world will succeed in diverting us. We should therefore consider how we can improve our security, but should also be utterly determined to press on with our labour of peace in uniting Europe.
Mr President, I have said since the start of this episode that I condemn the use of violence to achieve political ends. I said that throughout last week, and I am disappointed that Mr Titley has refused to listen. If, as he says, he has received direct threats from people who purport to be supporters or members of the UK Independence Party, he should forward those names to me immediately, because those people would immediately face disciplinary proceedings and be expelled from our party.
We are a non-racist, non-sectarian, democratic political party, but one which dares to say that carrying on with European integration without the wholehearted consent of the people of Europe is a dangerous thing. Would it not be better to put this proposed European Constitution to a democratic vote in every country in the European Union and let the people, not professional politicians, decide their destiny? Not doing this might be a mistake of historic consequences that could lead to very serious disorder in the future.
I call the former Mayor of Bologna, our Vice-President Mr Imbeni.
Mr President, I am not taking the floor in my capacity as former Mayor of Bologna, or as an MEP elected in Bologna. I have, of course, already expressed my solidarity with those who were directly affected by these acts of violence, but I do, however, agree with those who say that we must not give too much publicity to those who want to weaken the democratic institutions though violent acts and intimidation.
In taking the floor, I am doing so to ask you, Mr President, and all my fellow Members to support an idea that was put forward by the former Norwegian Prime Minister a few days ago: the idea of awarding the Nobel Peace Price to the European Union. Just as Mr Poettering mentioned a short time ago, this is the greatest and most extraordinary labourof peace that has ever been achieved. I believe that the European Union – I am not saying the European Parliament, the Council or the Commission, but the Union itself – would be entirely justified in calling for and supporting the Nobel Peace Price being awarded to the Union. I hope that all Members, starting with you, Mr President, will support this idea.
With regard to the incidents of last week, I can reassure colleagues that we have had very intensive contacts with the security services of the Member States, particularly in the light of Mr Titley's experience.
We have carried out a very thorough review of the security arrangements within our buildings. A number of operational issues were raised in that review. We have addressed these and shall continue to address them with a serious focus. This issue was discussed at length last week in the Conference of Presidents and will be discussed at length again tonight in the Bureau. It is appropriate that I should reassure you that this is being treated in the way you would expect. It is also fitting that we know what our response is and ought to be, but that we keep it to ourselves.
On the final issue touched on in the course of these remarks on the incidents of last week, let us be clear that there is no justification for acts of terror against democratically-elected people – whatever the cause, wherever the place – including, in the light of last week, Members of this House. No Member of this House should seek, directly or indirectly, to sustain the unsustainable and the unacceptable.
– Mr President, I should like to bring an entirely different matter to your attention, namely the special expropriation act in Valencia regulating urban development activities – the LRAU – which, in my view, is an outright violation of various international treaties, including the European Union’s Charter of Fundamental Rights. It appears as if the Valencian authorities have designed this Stalinist law in order to achieve their plans cheaply. The law stipulates that expropriations can take place in the general interest, but, in practice, has the effect that project developers have a licence for carrying out their lucrative plans. Compensation for house owners who are evicted is ridiculously low; there is no means of recourse against it and the residents, often retired foreigners from across the EU, are not even informed. This seems to be a mediaeval situation. I would therefore call for one of Parliament's committees of enquiry to examine whether this law violates international treaties and also for this law to be rendered inoperative during the enquiry.
Mr President, this week marks the second anniversary of the detention of approximately 660 people in Guantanamo Bay without charge or trial. Amnesty International has claimed that some of them are juveniles.
This House has expressed its concerns quite recently about the continued detention of these people without charge or trial and has urged that they be given a fair and open hearing with the right to choose their own defence counsel.
I ask you, Mr President, to make direct contact with the United States Congress to express the concerns of this Parliament and also to urge the President-in-Office of the Council to make contact with the authorities in the United States to express our concerns.
If, in the struggle to defeat terrorism, we deny people civil and political rights then we are undermining our democracies.
In the course of my remarks on behalf of Parliament to the December 2003 summit meeting in Brussels, I spoke in precisely those terms regarding all of the institutions' contacts with the United States, its administration and Congress.
Mr President, last week at the South Asian Association for Regional Cooperation, India and Pakistan announced that they will meet again in a month's time to take bilateral confidence-building measures, including talks on Kashmir. This House will welcome an easing of tensions at the most dangerous flashpoint in the globe which only two years ago was on the brink of a nuclear war. Both countries have recently announced a ceasefire along the line of control in Kashmir, restored airline and bus links and signed a trade agreement. In March, India's cricket team will be visiting Pakistan for the first time in a decade. Sport and friendship go hand in hand. I urge President Musharraf, nevertheless, at the same time to ensure an end to cross-border terrorist infiltration and I welcome the news today of the arrest of those accused of attempting to assassinate him. I am sure this House will wish to express its encouragement and support for the peace process.
Mr President, I should like to thank the Members who have endorsed a paper that expresses solidarity with women accused of having an abortion and who are currently on trial again in Portugal. The trial continues at Aveiro Criminal Court tomorrow. Following the Maia case, around two years ago, new cases have emerged on a regular basis. Despite the European Parliament’s resolution, adopted on 3 July 2002, which recommends that Member States should not bring criminal action against women who have abortions, the law in Portugal remains out of touch with social reality. It is a cruel law that makes women turn to illegal ‘backstreet’ abortions, treats them like criminals, puts them in the dock and can send them to prison for up to three years.
Ladies and gentlemen, I therefore ask you to show solidarity with these women and call on the Portuguese National Assembly to address the problem of illegal abortions, and abolish the legislation that convicts these women.
Mr President, at the beginning of December it was announced that the European Commission had concluded negotiations for an Association Agreement with Syria and then we heard no more about it. I believe that, as regards the fight against terrorism, it is not necessary to dwell on links between Syria and organisations such as ,  and or on the direct aid that Syria provides them with. Since, over the years, the European Union has shown itself to be incapable of ensuring respect for the clause on human rights in all of the Association Agreements, it would be appropriate for Parliament to receive all the information from the Commission, before debating the issue, as to how it was possible to conclude an Association Agreement with a country such as Syria.
Mr President, at Tel Aviv airport a document was handed over which seeks to prevent movement in the Palestinian occupied territories of the West Bank and the Gaza Strip. Those who want to go to the Palestinian Authority territories must obtain written authorisation and, without such, the Israeli authorities can – and I quote – ‘deport, arrest and prosecute those entering the autonomous areas’. This is, in my view, an extremely serious act and a breach of the sovereignty of the Palestinian Authority. The wall stops Palestinians from moving around: now it is the Israeli authorities that decide who Palestinians can meet or not; in other words, the jailers are granting authorisations to the prisoners. The same document was sent to European Union contractors and officials.
I therefore call upon the President, the European Commission and the Council Presidency to intervene and to ask the Israeli authorities why they are restricting people’s movements in this way. I will pass on the document that has been received by various foreign citizens.
Mr President, I wanted to speak about the polemics between the World Jewish Congress and the Commission of the European Union last week. My aim is not to reinforce those polemics but to point out that they had their origin in a report, which apparently has not yet been distributed by the European institutions, on a matter that is unfortunately only too real. That is the revival of anti-Semitism in a number of countries, France in particular, where Jewish children, because they are Jews, are harassed and persecuted every day by Arabs perniciously applying to them what is happening in the Middle East conflict.
Mr President, I would like you to intervene to get this report distributed so that the seminars planned on this question can actually be arranged, and quickly, and the European Union can, in accordance with its powers, be true to the commitments it has given, in particular through our Parliament.
Mr Nordmann, I believe that your expression of interest in transparency through publication is something that would commend itself to this House.
Mr President, I wish to begin by reacting to Mr Titley's remarks. Firstly, I should like to say clearly that he has my wholehearted sympathy and solidarity. We do not know yet who is responsible for the inadmissible behaviour in question.
He mentioned that the House hears Herri Batasuna praising terrorism. I should like to say to Mr Titley, that, as an honourable Member of this House, he has the Irish presidency right now. He can check all the records of this House and if he finds even one word praising terrorists in my speeches, he should say so. I do not think he will find anything. If there is proof of that, he should bring it before the Irish presidency.
Mr President, Mr Gorostiaga has never condemned any of ETA’s attacks, whoever their victims have been. He has on occasions expressed regret when there have been deaths and he has always justified ETA’s terrorist actions. This is precisely what is known as an apology for terrorism and I would therefore like to express my solidarity with Mr Titley in relation to what has happened to him and what he has said today.
Mr President, during the last plenary I asked for the House to observe one minute's silence for the needless death of children and other civilians in Iraq and Afghanistan as a result of bombings by the occupying forces and for this to take place at today's sitting. The President in the chair at that sitting told me that he would raise the matter with the Bureau. I should therefore like to know whether you discussed it and whether you raised the question of observing one minute's silence.
Mr President, just before Christmas we had the annual Brussels pantomime, otherwise known as the Council of Fisheries Ministers, which deliberated on catch quotas for 2004, along with longer-term recovery measures for cod. For the second successive year the outcome for Scots coastal and island communities was a disaster. While increasing haddock quotas, which was welcome, the Council limited the Scots fleet to only 15 days at sea, and also restricted access to certain key areas. That is likely to bankrupt many boats.
Incredibly the UK Government-led ministerial team actually volunteered Scotland for this suicidal package! It is little wonder that many Scots have now completely lost faith in the CFP.
I am calling on the European Commission to look again at this package and to accept that the unworkable and discriminatory nature of its regulation must be re-examined.
Mr President, I am informed that on 29 December 2003, at approximately 2 a.m., the Casal Jaume I Cultural Centre in Russafa, a district of Valencia, was attacked by persons unknown. All Casal Jaume I centres are members of the Acció Cultural del País Valencià association, whose goals are to study, support and promote the cultural heritage of Valencia.
Acció Cultural has more than 9 000 members. Many young people are also members of Casal Jaume I centres. The following day a press conference was held in the centre and the reporters could see the damage for themselves. The Secretary-General of Acció Cultural referred to 21 attacks since July 2001 on the Casal Jaume I centres in Valencia and the nearby towns of Llíria, Carlet, Sueca and Vila-Real. Even the headquarters of the Bloc Nacionalista Valencià party has been attacked. In Valencia, there is continuing violence against parties and associations promoting and supporting cultural heritage and progressive values. All those attacks have been reported to the police. Violence is now on the increase; some people have been threatened, others attacked. To date, the response of the government has been inadequate.
Mr President, I am sure that you and the whole House will join me in expressing our distress and condolences with regard to the 21 Albanians who lost their lives when their boat was shipwrecked recently near Vlora, off the Albanian coast.
As we rightly strive to develop common European policies for asylum and, in parallel, common policies for Europe for legal immigration, this tragedy and other similar ones have drawn yet further attention to the need for the EU to be constantly aware of the less prosperous states around it and to do ever more to support those countries, of which Albania is just one example.
Mr President, I am sorry to have to make yet another complaint about Air France. On this occasion it concerns embarkation. We used to leave through terminal 2D, where there are plenty of security machines and things ran smoothly, but for the last two months we have been leaving from terminal 2B, where there is one small security machine. Today it took an average of 40 to 45 minutes to get through. I am really speaking on behalf of some very stressed-out passengers from the Interpretation Service and for staff who were in tears at the thought they might not get on the plane.
Members who went to the lounge and were called at the appropriate moment in fact found they had to queue for 40 minutes. The plane was then very late in leaving. Could you perhaps ask that these facilities be improved?
I was on that plane, Mr Corrie, and I will indeed take up correspondence. 2b or not 2b: that is the question we need to raise!
Mr President, I wish to bring the attention of this Assembly to recent studies on the effects of climate change in particular, which were published in the scientific journal . They document a massive loss of species, both plant and animal, as a result of climate change. The golden toad is the most memorable of these species, although probably not the most deserving.
In the light of this, I should like to ask Commissioner de Palacio to retract comments she made in December on the death of the Kyoto Treaty and request that she seek to revive that Treaty and redouble her efforts in getting Russia to join.
The Commissioner can take note of that. For the record, I believe that your co-president has already raised this question in the House, and that it was answered comprehensively – and denied – by the Commissioner on that occasion. Later she may wish to make a brief remark. We will not have a debate now. The Commissioner heard your point and can respond appropriately.
I can assure you that we checked on that day that the comments we ascribe to the Commissioner were accurate. Mr Prodi did not deny those comments. He simply said that the Kyoto Treaty was important and would be pursued. I would like the Commissioner herself to state what exactly she did or did not say.
When we come to the report on air safety the Commissioner may wish to make a brief digression. However, I will not call on the Commissioner at this time.
Mr President, my honourable friend Mr Patakis raised what is, in my opinion, a serious matter a short while ago. He had already called at the last session of Parliament for the House to observe one minute's silence in memory of the 16 children killed by the American invaders in Afghanistan at the beginning of December and in memory of the thousands of other civilian victims of the interventions in Afghanistan and Iraq. The President in the chair assured him that he would notify you.
Today my honourable friend Mr Patakis reiterated this request. From time to time, Parliament observes a minute's silence for various victims, even victims between invaders. I think that basic compassion, Mr President, demands that my honourable friend's request be accepted.
The request is noted.
The next item is the Commission statement on air safety and the EU-US agreement on the transmission of personal data relative to transatlantic flights.
Mr Gorostiaga, this is not a debate. I always try to accommodate Members – you included. If you wish to make any other remarks you will have to take them up bilaterally with colleagues.
. Mr President, ladies and gentlemen, over recent days we have had too many occasions to take an interest in the problem of safety in air transport. And before dealing with the issue of transatlantic flights, I too would like to express my condolences in relation to the terrible accident involving the Flash Airlines aircraft on 3 January in which 148 people died, the majority of whom were European citizens. I am sure that we all share the feelings of the families involved. But first of all I would like to point out that once again we must wait for the conclusions of the investigation in order to know exactly under what circumstances it took place.
Over recent years, air safety has been one of the main concerns and tasks for the Commission, for myself and for the whole of the Transport Directorate-General. It is a field in which we have made clear progress: we have approved the Directive on the notification of accidents in civil aviation; we have approved the creation of the European Air Safety Agency, which is now operational; we have approved the rules on the certification and maintenance of aircraft which that Agency must apply and we have also made progress on the ‘Single Sky’ initiative, which is an element which must improve safety in the European air sector.
Unfortunately, these measures are not all relevant – and I do not know whether it is unfortunate – to the case in question. We are talking here about a different case. There was knowledge of certain problems with the aircraft – for example the incidents which took place when it was diverted for technical reasons to Athens airport – and it was natural to imagine that they would have been registered in the database provided for in the directive you approved last year, but it must be said that that directive will not enter into force for a year.
With regard to the Air Safety Agency, which since 28 September has been operational, its responsibility with regard to national certification competences is restricted to aircraft registered in the Community, in other words, those which have a Community flag, and therefore does not cover aircraft such as those of Flash Airlines. In accordance with the Chicago Convention, it is the flag State – the State in which the aircraft are registered – which is responsible for those aircraft complying with international safety rules, all under the supervision of the International Civil Aviation Organisation.
Nevertheless, the States retain the possibility of checking that third-country aircraft arriving in their territory respect these rules. In order to facilitate this monitoring, in 1996 the States of the Union and certain European third countries created a system for inspecting aircraft and for exchanging the corresponding information, known as SAFA, within the European Civil Aviation Conference (ECAC). The European Commission co-funds this programme and participates in it as an observer.
It is this programme which has allowed for the exchange of information on the six inspections carried out by France, Germany and Poland following by the Swiss prohibition of the Flash Airlines Boeing 737. Nevertheless, although around 3 000 inspections are carried out each year, nothing guarantees that each State of the Union carries them out and how they are carried out. Furthermore, this system guarantees neither the approval of collective measures nor, above all, the transparency of inspections and measures and, furthermore, lacks sanction mechanisms against States which do not comply with the rules.
Furthermore, I believe that this lack of transparency is prejudicial to the companies which most respect the safety rules and since that respect is not known and the greater quality of the most serious companies is not known, it offers opportunities to those which are less serious. On the other hand, greater transparency would mean that everybody knows where things stand and clearly the passenger, the consumer, could choose, and would naturally choose maximum safety.
The Commission is aware of the shortcomings in the current organisation of the inspection system for aircraft. And I would like to point out that, as a consequence of an accident similar to the Flash Airlines accident, which took place in 1996 in Puerto Plata, in the Dominican Republic, on a flight operated by a Turkish charter company on behalf of a German travel agency, the Commission presented a proposed directive in 1997 on the control of third-country aircraft which land at Community airports.
I would like to point out that the Commission also presented a modified proposal on this text in January 2002 which essentially took up the 1997 text with corrections which improved on the text and which, furthermore, allowed it to be adopted speedily.
As the honourable Members are aware, we are currently in the conciliation phase, which I hope will move forward in the coming days, and the Flash Airlines accident demonstrates the extent to which this text is absolutely essential and urgent: firstly, it is clear that the time limit for transposing the directive must be as short as possible – recent events demonstrate this – and that we must not exceed the usual two years for the incorporation of directives into national law. It will be incomprehensible to everybody if following what has just happened there are further delays on the part of the States of the Union on this issue.
With regard to the annual report to be published by the Commission, I believe that it should be made available to all interested parties. It should provide the necessary data for the choice of air companies by tour operators in order to encourage them to take even more interest in safety issues. Naturally, the data in this report can only reflect the reality at a given time and does not always allow us to draw general conclusions on the safety or lack of safety of an aircraft or aircraft in general of a specific company.
Nevertheless, the British initiative to publish a list of companies which may not enter British air space demonstrates that, in any event, transparency is not only possible but that it is going to happen. And the Commission's report must be carried out and drawn up in the light of this aspect.
The Commission supports Parliament’s proposal that when a measure is adopted by a State of the Union – following an inspection – it should apply to the whole of the Community. In that way, the attitude of the most rigorous state of the Union will become the attitude of the whole of the Union in relation to this type of aircraft.
This accident does not just require an effort and a strengthening of the controls and the transparency of those controls. It also requires that we consider the need for greater discipline amongst tour operators with regard to information for passengers on the airline which is going to carry them and on the choice of that airline.
It makes no sense that when one buys a package deal all types of information is given on the hotel, meals, and also sometimes sight-seeing trips, offers of supplementary activities etc., but there is usually no information on precisely which airline is going to operate the flight. I have asked the services of the Commission to study this issue, which I believe to be essential, as a matter of priority.
This dramatic issue, Mr President, however, is not the only element which is going to lead to controversy and concern with regard to safety issues amongst the public in the civil aviation sector, since over Christmas we have all been aware of issues relating to suspensions of flights from European countries to the United States, with the corresponding problems and difficulties faced by all those passengers who had planned to take those flights.
There is no question that the current situation justifies enhanced and more active cooperation with the American authorities in order to reinforce security aspects in view of the new terrorist risks. However, although we agree with these objectives, we are often faced with measures which are adopted unilaterally and, in this regard, I would like to say that we in the Commission have repeatedly informed the American authorities of the need to hold a dialogue and reach agreement prior to decision-making, which, furthermore, would not only facilitate the implementation of those decisions, but will also produce better results in view of the experience which certain States of the Union have had in this area, for better or for worse.
The difficult negotiations carried out by Mr Bolkestein on the automatic transfer of personal data to the American authorities also demonstrate that in the end we can find solutions acceptable to both parties, although it takes longer and creates more difficulties. In this regard, I would like to say, on the subject of the transfer of data, that in December I had the opportunity to present the results of these negotiations to the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, together with Mr Vitorino, Mr Patten and Mr Bolkestein.
As we pointed out at the time, we believe that the results obtained on the transfer and storage of personal data allow the Commission to prepare an adequacy finding, bringing it into line with the Directive on data protection, which will complement an initiative within the ICAO to create an international framework and adequate information for passengers.
It must be made clear that the recent behaviour of our American friends and partners does not relate to these points. We must point out that the data which has led to certain difficulties were not the data which appear in the ‘Passenger Name Record’ (PNR) and that they are sufficiently detailed to prevent certain types of errors which have been made in this field.
Although the justification for the cancellation of, for example, Air France and British Airways flights is not demonstrated , however, we must always be cautious in the face of terrorist threats and it is better to be overcautious than to be faced with an attack.
I would also like to refer to another issue which has appeared in the media and which causes a degree of concern, and that is the presence of security personnel on board aircraft which fly to the United States, an issue which raises all sorts of problems. Firstly, I would like to point out that this issue is one for the Member States to deal with. The Community has no competence in this area. Secondly, I would like to point out that, regardless of the way the Commission had organised a meeting next 16 January, that is, at the end of this week, of the aviation group in which all the civil aviation directors of the States of the Union participate, this point will be added to the long list of issues on the agenda and will be discussed.
Mr President, I will end by saying that what has happened recently demonstrates, firstly, that safety is a central aspect of air transport, and it is essential that we continue to ensure that it is maintained and strengthened. That safety must be dealt with in a global manner and it is not sufficient to talk about guarantees and safety for air companies from our territories, that is, European air companies and aircraft, because third-country aircraft also use our airports and huge numbers of our citizens travel on them. We therefore have to increase their safety and there is a margin to do so and I hope that there is agreement between Parliament and the Council on the issue of the safety of third-country aircraft.
I would like to say finally that safety issues for preventing problems relating to terrorism in the civil aviation sector must be dealt with from the point of view of seeking the greatest possible safeguards and security for passengers and citizens.
In any event, we must not forget that the number of air accidents has decreased over the last 10 years by 45 percent while air traffic has doubled. Nevertheless, since in 2003 there were 576 victims on commercial flights at world level, we must continue working to try to prevent this type of accident and to reduce them even more.
Mr President, the incident with the Flash Airlines aircraft was indeed tragic and I happened to experience the tragedy of this incident personally, in that I was in France and saw the reactions of French society.
I wish to point out that the European Parliament has good reason to feel satisfied about the fact that it has been aware of the issue of the safety of air transport for a long time now. Its stand on the question of the European Aviation Safety Agency, the EASA, is evidence of this awareness. We supported this endeavour right from the start and this year we voted in favour of all the items in the budget needed to staff this agency quickly.
At the same time, in the Maes report on third country aircraft, which the Commission rightly took the initiative of promoting, Parliament took a strict approach from the outset, and I am delighted that Mrs de Palacio agreed today with the European Parliament's position on our differences with the Council on the conciliation procedure. It is very important, and I hope that the Council will take this on board, for the regulations introduced on this matter to be the right ones and for us to guarantee high safety standards, not just for our aircraft but also for third country aircraft flying to the European Union.
Then, as you know, there is the safety issue which arose after the terrorist attack on 11 September. There are still problems here, but unfortunately, despite the talks held from time to time, it has proven impossible to address them correctly. I believe that, on the other side of the Atlantic, despite the fact that I understand their reaction, at the same time there is also an arrogant approach to Europe, an intention to deal with the problems unilaterally. I believe that we shall make it clear to the other side that we want to work together but, at the same time, we want to be on an equal footing with them, and the European Commission can help decidedly in this direction.
– Mr President, as I have to take the chair, I have swapped with Mr Simpson, who will be speaking later on behalf of our group.
Since early last year, the Americans have been demanding the handing over of passengers’ data before they join a flight; some of this information is of a highly personal nature. The US authorities planned to store this data for fifty years, with it being used not only to combat terrorism and potential dangers associated with it, but also, potentially, being made available to other security agencies as well. The threat was made that, if the airlines did not comply, they would have to pay heavy fines or risk losing their landing rights. Not only in this House did this call forth vehement criticisms, one in particular being that this was illegal, in that it is in flagrant breach of two items of European legislation, namely the Data Protection Directive and the Regulation on the handling of data in flight booking. This, as the Commissioner has said, prompted the Commission to take action.
Where are we now? The fifty years for which the data was to be stored have now become three and a half. We have managed to get limitations put on what is done with it. The data is to be used only in combating terrorism and crimes connected with it. The rules are to apply for three and a half years in the first instance, after which they are to be renegotiated, and not all the passenger information is to be handed over; the US authorities have, in particular, confirmed that the really personal and sensitive ‘special service information’ and that derived from the ‘special service request’ is to be deleted. Moreover, legal peace has been restored by the requirement for passengers’ prior consent, and the Commission will see to it that it is we who actively transmit the data – which means that we can also filter it – whereas, at present, it is still collected by the Americans; whilst this may well not, unfortunately, meet European data protection standards, it would be unfair to say that we had not achieved a great deal.
I will end by pointing out to the Commissioner that I see the clause about expiry after three and a half years as being significant in the sense that there is always a tension between, on the one hand, the need to intervene in the private sphere and, on the other, the potential needs of internal security. If we are to consider extending this system beyond the three and a half years, it must, in that period, be demonstrated to produce real results.
– Mr President, ladies and gentlemen, I should like to thank Mrs de Palacio for her introduction. I will confine myself to the issue of flight data and the relationship with the United States. I should like to point out that, at present, the United States still receives unfiltered information. Article 6 of Regulation (EEC) 2299/89 and Article 26 of Directive 95/46/EC are still not being complied with. Meanwhile, as the Commissioner did point out, various flights have been cancelled on the basis of unfiltered information and in addition, the United States have asked for permission for the presence of armed security agents on flights. Furthermore, as the Commissioner stated, this last request, in particular, has met with very mixed reactions from various countries.
I have to say, Commissioner, that all of this has not, in any case, resulted in a joint approach and that this is very confusing for passengers and airline companies alike. I therefore take the view that there is still neither adequate protection by the United States nor protection of the interests of air travellers and airline companies. Nor am I convinced that the agreement will offer sufficient guarantees. This is why I reiterate my desire for a permanent solution by means of an international agreement between the United States and Europe, with full involvement from the European Parliament and the US Congress, which would therefore be a weightier formula.
I would also repeat my proposal with regard to the Commission, on the basis of Article 300(6) of the Treaty of Nice, to ask the ECJ to give advice on this agreement. If you fail to do so, I believe that Parliament itself should take on this responsibility. After all, this is about an international world standard, and we will need to maintain very high standards.
I still fail to grasp, for example, how these decisions were taken on the basis of elements from the briefing, namely: the wider EU-US relationship, the safety and confidence of air travellers and the cost aspect of airline companies. Even following consultation with a Foreign Affairs Minister, or various Foreign Affairs Ministers, a unilateral decision was taken to cancel flights. How does this relate, for example, to international trade agreements? In general, before we discuss the final agreement, which is in six weeks' time, I should also like to be told in what way cooperation between the European and American security authorities has been achieved. In short, I think that the signals that were given over the past month are an example of precisely how things should not be done, and I therefore hope to receive a clear answer now, or at least in response to my written questions.
Mr President, Commissioner, the only words that are fitting for the terrible disaster of Sharm el-Sheikh are sadness and compassion and I want again to express my solidarity with the victims’ families and share in their grief. Obviously, it is impossible today to determine the causes of this accident and to say who was responsible. I am also aware that air transport is not without risks. No airline is immune from accidents. Having said that, we who carry political responsibility are involved, we have a particular responsibility because this accident has highlighted a number of questions that cannot be avoided. I would like, in the time that is given me, to go over those that seem to me the most important.
The first question concerns States. Why did two States, France and Switzerland, take different decisions about the condition of aircraft belonging to the same airline? Was it due to inadequate cooperation or inadequate controls? How are the SAFA programmes applied? Important as they are, they are no substitute for thorough technical controls. Information should be automatic and transparent, with mandatory inspection on the slightest suspicion. As things in fact stand, as you said, there are no sanctions for states that fail to carry out inspections. I share Mrs de Palacio’s concern that it should be possible for a particular or reinforced protection measure adopted by one Member State in order to ensure safety to be extended to the whole Community.
The second question is concerned with the safety consequences of the liberalisation of air transport. As you said, Commissioner, it is a global problem. With the growth of charter flights and low-cost fliers, airlines are engaged in keen competition. Cost cutting is certainly involved, but on what terms is that possible? There is a great temptation to cut back on training, maintenance or staff, and safety is threatened. Does not the European Union’s vaunted obsession with favouring the lowest economic cost in aviation help to make that the only regulator?
The third question has to do with checks on aircraft that are a safety risk. The proposed directive, which was again submitted in January 2002, has still not been adopted. We must demand strict safety guarantees for all aircraft using the Union’s airports, step up controls and further harmonise joint technical regulations, including those concerned with flight and rest times. The Council should stop prevaricating and really get down to much stricter and more transparent safety rules.
Finally, if we are to be effective legislators, we must call on the industry’s professionals. Pilots, technicians and other professionals have irreplaceable experience in this field. It is very useful to listen to them. That is the reason for the initiative my group has taken for a hearing to be held here on Wednesday afternoon.
I also want in a few words to give my opinion on the EU-US agreement on the transmission of data relative to transatlantic flights. For the fight against terrorism, data would be transmitted in 34 fields, including the racial origins, political opinions, religious convictions and state of health of passengers, whereas the national authorities competent for the protection of privacy had reduced that list to 19. Moreover, the US authorities want to pass that data to US surveillance networks. It seems to me that this agreement isolates the European data protection directive and, in the light of European legislation, I do not think we can agree to the transfer of this data.
– Mr President, Commissioner, the accident involving the Egyptian aircraft has shocked people in Europe. The tragic death of these tourists, most of them French, has demonstrated that there are still insufficient safety measures in place. The public wants to know how it is possible, when safety regulations are international, widely known and should be widely applied, for an aircraft that is not allowed access to Swiss airspace to be allowed to fly in other European countries.
The Commission took an initiative more than six years ago, and I am delighted that the Commissioner gave us another account of those events. Unfortunately, we are still waiting for the directive. A dispute about Gibraltar between Spain and the United Kingdom has held this directive up for years. After 11 September, and especially in view of the ensuing crisis in aviation, people have again begun to realise how very important safety is. As the rapporteur for the safety of aircraft from third countries, I am pleased with the promptness with which at least this Parliament has acted and has accepted a number of amendments at first and second reading which we still need to debate. I am delighted that the Commissioner has pledged her support to Parliament and I am convinced that the trialogue will be very fruitful. I hope that the Council's response will also be very positive.
The most significant difference of opinion between the Commission and Council concerns information to the public. We thought that the Commission was rather reserved in this respect. As rapporteur, I take the view that we must ensure that every European citizen who boards a plane at one of our airports should have the certainty that this aircraft has been inspected according to the same standards and that regulations are also being complied with. This is why we need more European solutions. The European Aviation Safety Agency should also be able to play its role to the full so that our citizens can be informed. We must question whether keeping data anonymous is not a culpable omission at a specific point in time. I cannot accept that a company that is branded unsafe should not be made known to the public. I am sorry I had so little time, but I would like to thank the Commissioner and my fellow-Members for the support that they wish to express in the context of this report, and for the initiative they are taking. I will certainly come and listen.
Mr President, Commissioner, I have listened most attentively to your statement on air safety in a context that is particularly difficult for France after the Sharm el-Sheikh disaster and I have heard your concerns. On my own behalf and on behalf of the members of the French delegation of the Group of the European People’s Party (Christian Democrats) and European Democrats, I want to express our most sincere condolences and our solidarity with the victims’ families.
Since it has not yet been possible to analyse the aircraft’s black boxes, it would be irresponsible to draw premature conclusions about this tragedy. For the present, there is nothing tangible that would allow us to call into question either the condition of the aircraft, the professionalism of the Egyptian charter company FlashAirlines, the earnestness of the Egyptian civil aviation authority or the reliability of the technical controls that were carried out on that aircraft. From what we know at present, even the hypothesis of an attack cannot be ruled out completely, even if it seems highly unlikely. However, it seems to me essential that European users of air transport should be given every guarantee to reassure them.
I would like to take advantage of this session, Commissioner, to pass on to you some of the most frequent questions concerning charter airlines in particular. Would it not be possible to require European tour operators to inform tourists who use their services of the precise identity of the airline they will be travelling with at the time they buy their tickets? In order for European tour operators to be better assured of the level of safety of the airlines they work with, would it not also be desirable to go beyond the random checks that are currently made? Would it not be advisable to recommend real in-depth technical audits of airlines that are not European but which are used by our tour operators?
Mr President, I will concentrate on the issue of civil aviation safety. I start by offering, on behalf of my Group, our condolences to the relatives and friends of all victims of aviation accidents, not just the recent one in Sharm el-Sheikh. I firmly believe, however, that aviation safety has to be put into perspective. The industry is the most regulated and has the best safety record of any mode of public transport. When you compare the record of aviation with the carnage that occurs on our roads, and when you consider that the number of air accidents is going down, whilst the number of road accidents is going up, then any discussion on aviation safety must take these facts into account.
However, civil aviation must carry on improving its safety record. I wish to highlight four areas where improvements could be made. First there is a danger that a system similar to maritime transport's flags of convenience could creep into civil aviation. I hope EASA, the new safety agency, will urgently examine this. Member States need to increase their ramp inspections to weed out those airlines which are based in one country but register in another and have lower standards than we would expect within the European Union.
Second, there is an urgent need for a Europe-wide harmonised system of operations by way of an EU-ops. This particular issue is all the more urgent with the impending enlargement of the European Union and would include matters such as flight and duty time for cockpit and cabin crew.
Third, the whole issue of cabin safety needs to be addressed, particularly the number of emergency exits, the amount of cabin baggage – try getting on the Air France flight today from Paris, for example! – and the use of sky marshals.
Fourth, there is a need to reform the existing package travel directive which is now not only outdated, but ineffectual and allows some airlines to offer packages without being covered by the directive.
This Parliament, with the help of the Commission, has worked long and hard to improve aviation safety and we have had some success. There are still areas where more progress needs to be made. However, I repeat that aviation is the safest form of public transport and accidents, however tragic, are thankfully rare. The House would do well to await the results of any official investigations before jumping to conclusions that can often be misguided and wrong.
– Mr President, I too should like to express my condolences in respect of the victims of the aircraft accident in Egypt. People are concerned; in my region, too, there is an airport that apparently has been, or is being, used by this airline company, so it is obvious that we need to know whether the assessment of all aircraft that fly in the EU is positive or not. We have Mrs Maes’ report on third-country aircraft, in which, fortunately, we demand such things as our own inspections, the possibility of keeping aircraft on the ground and of exchanging information between Member States. We have now reached the conciliation stage, and I hope that we can make use of this conciliation to tighten things up to some extent.
One of the questions that arose after the accident in Egypt is: what do we tell the public, what is intended for the public domain? It is clear that the Council has toned down the questions that Parliament had on that score. I would like to ask the Council, in the light of recent events, to revisit this issue. It is evident that we do not throw just any piece of information into the public domain, for then it will lead a life of its own. If, however, an airline company is banned from a country, surely people are entitled to know this, so that they can avoid using this airline in future. I think that we should have clear rules in this respect.
I have read that a law is to be adopted in France according to which tour operators are to be required to tell customers which company will be used for the trip, so that people know with whom they are flying. I think that passengers have a right to this, and if there were to be an imputation in respect of a company, then customers can establish that link themselves. Why could that not become EU law?
I have also read that the American Federal Aviation Administration is examining the quality of inspections in third countries, or what Mr Simpson termed the role of the flag state. This reminds me of safety in shipping. Do we actually have control over the quality of the flag state? Could we not do what the Americans are doing? I think that the quality offered by ICAO is sound, but we should apply our own systems and do as the Americans are doing. It is, in my view, not a bad idea for us as Europeans to go and have a look over there whether the quality standards are being respected.
Finally, I have read that there are quite a few differences between national inspections, and that one country is somewhat stricter than the other, or at least makes assessments on a different basis. I should like to see flight bans established everywhere on the same basis – after all, one flight ban can be too strict, while another not strict enough. In any case, we now have a European Aviation Safety Agency, and it might be useful if an independent audit were to be carried out on the different ways in which Member States assess the safety of aircraft.
I hope – Commissioner, Mr President, Mrs Maes and other Members who were involved in this conciliation – that we can use the conciliation procedure relating to your report in order to ensure that the points which Parliament pressed home in the light of recent events – and unfortunately, our decision-making is often, if not too often, disaster-driven – will be emphasised. Mrs Maes, I hope that you, together with the Members of this House, will be able to salvage a few things yet.
Commissioner, Mr President, the Sharm el-Sheikh disaster will hang over aviation for a long time. We share the victims’ pain, but there is more! I think many French people, many Europeans have identified with the victims because they express part of our way of life. We try to break with the everyday, and to do so we travel far. We look for a change of scenery, sunshine in winter, and for that you have to go a long way. And then we look for cheap services, and for that, too, you have to go a long way. If we want this freedom or this mobility to last, then we shall have to increase air safety and be more strict, as we are over safety in other sectors.
As a result, this air safety is going to become a top priority again because that, at least, is something over which we can and must have some control. Of course, we need first of all to know the causes of the accident. There is a lot of talk about them at the moment, but they are not really known. I think that is a necessity for all of us, even if for some the priority is to find someone to blame.
A long time ago, in 1996, the Commission presented a proposal following the crash of an aircraft belonging to a Turkish airline. Nothing came of it because some States, Spain and the United Kingdom at the time, were in dispute over Gibraltar. Since then, an Aviation Safety Agency has been set up, but it cannot encroach on States’ air traffic control, and some of these States, France in particular, often use the pretext of their sovereignty to curb its activities.
Another text has been under discussion since 2002. I hope that this time it will be agreed quickly and that the recent accident will speed us towards a solution. Lists have been made of rust-bucket ships. We must now do the same for aircraft. If some need to be done away with, let us make a list of them, Commissioner.
Finally, like others before me I would like to stress that yes, it is wrong that a passenger who buys a charter ticket does not know which airline he will be flying with. We cannot demand labelling and traceability standards for GMOs but at the same time not worry about them for aircraft. Labelling and traceability are necessary in aviation as well.
Mr President, to date two stringent Parliament resolutions have been allowed to jeopardise European citizens’ fundamental right to protection of personal data. US agencies can directly access data on the flight passenger list with no guarantee that the permission of those concerned will be asked, and with no guarantee of their right to have detailscorrected, or that they will have recourse to a lawyer or an independent authority. There are no guarantees on the duration and the purpose of authorising data and, despite the efforts made by the Commission, the prospects for the future are not encouraging: the data of millions of European citizens who book trips to America will, therefore, be kept for years in US databases. In what way, though, will keeping all their credit card data enhance our security? How are we going to deny other countries something tomorrow that we are today granting to the US? We called for reciprocity as regards citizens’ rights, but the Commission is instead, rather ironically, proposing reciprocity in the exchange of data between security agencies. Let us be careful. If monitoring becomes the norm instead of an exception, if a majority is under suspicion instead of an individual and if all citizens become suspects, then we are heading towards a worrying future.
Mr President, first of all I wish to thank Mrs de Palacio for her efforts to promote air safety. I agree with what she has said. I also wish to express my sympathy for the families of the victims of the air accident at el-Sheikh in Egypt before concentrating on the sensitive aspects of the discussions with the United States on air safety.
The Commission deserves all credit for its fight to defend privacy in the negotiations with the United States concerning the air passenger lists. Some of us in the delegation for relations with the United States were there in the US and discussed these issues. We know, in particular, how incredibly difficult it is to get the United States to achieve an, in our view, fair and considered balance between combating terrorism and defending human rights.
The outcome of the negotiations is, in some respects, successful and, in others, unsatisfactory. The United States has, however, made major concessions. The fact that it is possible to store information for three and a half years is positive from an American perspective. From a European perspective, it is, however, barely acceptable. In this case, it is, however, also a question of creating efficient contacts between the EU and the United States so that business, trade and aviation can thrive and develop. In the light of this, it is very important to find a solution that does not put a complete stop to these contacts at the very moment when the economy is in the process of improving.
I wish, however, to warn against contagion. Three and a half years must not constitute a model for the EU when we proceed with our own legislation on data protection and combating crime. In Europe, we have stronger protection for human rights than the United States does, especially when it comes to protecting privacy. That protection is something of which we should be proud. When we in the EU develop our own measures to combat terrorism – in many cases similar to, but not identical with, those adopted by the United States – we must defend our protection of privacy. Cooperation and coordination with the United States on these issues is certainly necessary, but we cannot abandon our own principles concerning human rights. Who wishes to see European aviation include armed marshals and requirements to have finger prints taken?
The agreement must fall if the United States does not comply with the protection of human rights. We cannot afford, in either financial or human terms, to make room for woolly interpretations by one side or the other. In this area, the Commission must, on every point, be given clear assurances on interpretation and compliance. A broader international agreement on air safety may be a step on this road too.
Mr President, I support the British initiative to highlight those airlines that are not allowed into UK airspace. At this time we cannot presume that the recent air accident in Egypt was caused by mechanical failure. It is therefore prudent for us to await the accident investigation report. However, I agree with the Commission that travel agents and tour operators should inform passengers more fully about the airlines which are part of their holiday package. Perhaps we can do something about that. There must also be a far better means of exchange of information, whether it be through the International Civil Aviation Organization, the EU or Member States. In addition, I believe that the Maes Report on ramp checks, which is coming to its conclusion, should address some of the issues.
With regard to the transfer of data, we should remember that 3 000 people lost their lives in those horrendous attacks on 11 September, and many of them were from the European Union. So it is not surprising that the Americans reacted in the way they did. Having said that, I fully welcome the outcome of the negotiations attended by Commissioners Bolkestein and de Palacio. The conclusions drawn from those negotiations are extremely positive, not least, in my view, in relation to the information on collection and storage. Hopefully that should satisfy Parliament.
I agree that better cooperation between the US and the EU could probably solve problems before they arise. I would therefore urge the United States not to act unilaterally. I think we can do things better.
With regard to the suspension and delay of flights over the Christmas and New Year period, they were clearly decisions that had to be made by national governments. In my view, it is therefore necessary to look again at the Lisi Report, which has just gone through Parliament, as regards current non-reference to matters coming under .
. Thank you, Mr President. I would like to thank the honourable Members for their speeches and, firstly, I would like to thank Mrs Maes for the work she is doing as rapporteur on the safety of third-country aircraft.
I hope that we can have a conciliation quickly and that this accident will serve to make us speed up and overcome certain reservations and difficulties which arose in the Council in relation to the points which I referred to earlier, whether those relating to speedy transposition into national laws or those relating to greater transparency with regard to the stringency and quality of safety and the state of maintenance of the aircraft by the different air companies operating in the European Union.
I believe that there is a middle ground between Parliament’s initial proposal – which was perhaps too exhaustive – and not providing any information at all, and clearly the Commission supports, as I said in my first speech, an increase in transparency regarding the true situation of the aircraft of air companies, that is to say, stringency in the monitoring of safety standards.
As well as this issue, I would like to refer very briefly to the fact that there are certain issues which have yet to be promoted over the next few years, but the implementation of the European Civil Aviation Safety Agency is an extremely important step forward. When we adopt this legislation on third-country aircraft, we will be taking an extremely important step forward. Within the International Civil Aviation Organisation we must strengthen its controls, since, in principle, the control of how activities are carried out in the different States with regard to their aircraft falls to the International Civil Aviation Organisation. In other words, it would not be a question of the European Civil Aviation Agency going to a third country to check how they carry out their work and their controls there. This task falls to the International Civil Aviation Organisation. It is a different thing for the European Union to have competence to ensure that the aircraft which land in our territory comply with the requirements and that we control how the requirements are complied with by those aircraft. We must take an additional step forward, so that, at Community level, there are common rules, to the effect that if a country prohibits overflight or landing by certain aircraft, that that rule should be extended to the whole of the European Union’s airspace. That if a country detects a particular kind of problem in a specific aircraft, it will be obligatory for that information to be distributed and passed on to all the countries of the Union; and also that there be common rules on the way in which those controls are carried out, on the percentage and on the system. We must reach agreements which guarantee that the whole of the Union takes appropriate measures and that they are applicable throughout our airspace.
The next point which has arisen is the transfer of passenger data to the United States. I would like to clarify something which Mrs Ainardi has said, and that is that the United States are not requesting the sensitive information the honourable Member has mentioned. The information classed as sensitive in accordance with the Directive on data protection in Europe – health, religion and so on – is not being requested by the United States. This is what the honourable Member must be aware of. It is not that information which is going to be communicated.
The next issue relates to the communication of data. I can tell honourable Members that we have reached an agreement which the Commission believes provides for protection of the privacy of our citizens, because, as has been said before – I believe it was Mr Poignant – there is tension between the ‘safety’ component and the ‘privacy’ component. We must resolve the tension between the two elements in an appropriate and balanced way. We have reached an agreement – amongst other things, thanks to this Parliament, let us make this very clear – which in the end includes a series of guarantees which the European Union was demanding – a reduction in the amount of data, the type of data, a restriction in terms of the objective for which they will be used, a restriction of the time for which they can be used, in other words, all the elements which the honourable Members are perfectly aware of – which means that we can say that, by means of this agreement, the fundamental rights which our legislation affords our citizens are guaranteed, also in terms of the way the United States uses the information, while at the same time we are helping and cooperating in the improvement of safety in the air sector and the fight against international terrorism.
I believe that all of this responds essentially to the elements which have been raised here. I would like once again to thank this Parliament for its cooperation in the different steps we have taken. I believe they have been extremely important. We can bring them to a conclusion speedily through this Directive on the safety of third-country aircraft, and, ladies and gentlemen, I would like once again to express our condolences for the victims and say that we must continue to work to improve safety in the air sector, firstly, naturally, in European airspace, in relation to aircraft which leave Europe for other places, but also at world level, because, however much information we provide – and naturally we must do so, to increase transparency in the information tour operators give their clients, stating which company is going to provide the transport, stating exactly which companies they work with – this is important and will improve safeguards and information for our citizens and our passengers, and there can be no doubt that we – Europeans or non-Europeans – must fight to improve safety in air traffic and in international civil aviation.
Thank you very much, Commissioner.
The debate is closed.
The next item is the joint debate on the following reports:
- A5-0388/2003 by Mr Pex, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on ship-source pollution and on the introduction of sanctions, including criminal sanctions, for pollution offences (COM(2003) 92 – C5-0076/2003 – 2003/0037(COD));
- A5-0413/2003 by Mr Poignant, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the transfer of cargo and passenger ships between registers within the Community (COM(2003) 478 – C5-0366/2003 – 2003/0180(COD)); and
- A5-0373/2003 by Mr Di Lello Finuoli, on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council framework decision to strengthen the criminal law framework for the enforcement of the law against ship-source pollution (COM(2003) 227 – C5-0244/2003 – 2003/0088(CNS)).
. Mr President, a moment ago we talked about air safety. Now we are going to talk about maritime safety.
The package we are going to discuss today constitutes the penultimate phase and naturally supplements the work carried out over the last four years. I would like to remind the honourable Members that, in December 1999, we faced the accident, a tragedy which you are all well aware of; then we had the accident. As a result of these two accidents, the citizens of the different European countries have looked to Europe and demanded responses.
We have taken many very important steps, and I believe we can safely say that during this legislature there has been a revolution in maritime safety in the European Union and a spectacular improvement in the guarantees of protection for our coasts and our citizens. Today, Europe can say that it has a system which is at least equivalent to those of the best protected countries in the world, and now there is no country in the world with more stringent measures, unlike the situation four and a half years ago. The risks and the seas are different, but we finally have a genuinely ambitious and appropriate system.
We must continue to make progress and today we are going to debate a fundamental element in the mechanism to combat and prevent the pollution caused by ships, namely the system of sanctions for pollution offences for which a part of the directive establishes a framework, and then there is the instrument in the criminal field.
In March 2003, the Commission presented its proposed directive on ship-source pollution and the introduction of sanctions, including of a criminal nature, for pollution offences. Through this proposed directive, the Commission intends to essentially achieve three objectives: firstly, to define within Community law the concept of the illegal dumping of polluting substances in the sea; the proposal intends to incorporate into our legislation the provisions of the international convention for the prevention of pollution from ships, that is, the Marpol Convention. Secondly, to guarantee that the people responsible for illegal dumping – not just captains and ship owners, but also charterers and classification societies, which in some cases be responsible for these actions – may be prosecuted and also be subject to penalties in certain circumstances. And, thirdly, precisely defining the conditions under which responsibility may be established for each of the parties involved; the Commission believes that criminal responsibility may be established when spills are intentional and also, in the event of an accident, if the spill is due to serious negligence. In other words, intention and serious negligence.
As the honourable Members know, in May last year, the Commission also presented a proposed framework Decision on pollution from ships. This second proposal supplements the proposed Directive and essentially regulates the criminal aspects, that is, harmonisation in the field of sanctions and issues of judicial cooperation on criminal matters.
Now, the principle of incrimination and the imposition of the corresponding sanction must be established legally and, in the Commission’s view, by means of the directive, which, in accordance with the Treaties in their current form, is the only genuinely effective instrument for truly incorporating sanctions into the law of all the Member States and will therefore be an effective deterrent.
The three objectives I have referred to are clear, viable and, in our view, inescapable. Nevertheless, for certain Members States, the proposed Directive which is currently on the table goes too far: they see its objectives as overly ambitious. The Council has not yet laid out its position in this regard, but I have heard the doubts of the majority of ministers, who are not convinced that we should continue along this route. Some have the clear intention of greatly reducing the ambitions contained in the Commission’s proposed Directive.
I must confess that the work in the Council is a great disappointment to me. The work is moving very slowly and the delay has meant that we cannot respond either to the expectations of our fellow citizens or to the demands of the Heads of State or Government, who had called for Parliament and the Council to adopt this Directive before the end of 2003. I am convinced that I can once again count on the support of this House. The position Parliament adopts will be a determining factor and will contribute to moving the situation forwards.
I will now move on to the third issue, relating to the transfer of ships between European Union registers. As well as the aspects relating to criminalisation – the treatment or punishment of certain actions in the field of sea pollution and dumping – we are going to discuss the transfer of cargo and passenger ships between Community registers.
Twelve years after the adoption of the current regulation, it is urgent – in accordance with our experiences and within the context of the imminent enlargement of our Community fleet – to update the oldest text of our acquis in the field of maritime safety.
According to the current regulation, only cargo ships can be included under certain conditions in the intended system. And the main objective of the Commission's proposal is for passenger ships also to benefit from quick transfer between the registers of Community States in a manner which is less burdensome for our operators, thereby improving the operation of the sector and making it more competitive. This will obviously be carried out while maintaining the high level of maritime safety resulting from the international conventions in this area.
In addition to this objective, the proposal intends to improve the circulation of information amongst maritime administrations in the States of the Union to better coordinate the system applicable to transfers between registers with the Community acquis, particularly with the Directives on controls by the port state and classification societies which we have adopted in the packages.
The debate in the Council has demonstrated the consensus which exists on the need to strengthen their current system of change of register. The modifications contained in the text of the Council’s general guidelines of 5 December 2003 contribute to defining the scope of the Regulation and, by coordinating it better with the detention and denial of access procedures in the Directive on control by the port state. The Commission fully agrees with these proposals.
Mr President, with these two packages of measures, we are taking a final step in improving and strengthening maritime safety within the European Union, an area in which I believe we have made considerable progress during this legislature.
I would like once again to thank this Parliament for its systematic support for the measures we have been proposing and also for its cooperation and contribution of positive proposals throughout this time.
. – Mr President, it is a striking coincidence that this afternoon should find us discussing air and maritime safety. Only this afternoon, Mr Pex, together with Mr Doorn and Mrs Plooij-van Gorsel, three members of the Dutch delegation, boarded a small plane whose brakes failed and which subsequently collided with a hangar, as a result of which he cannot make it here on time. I have been asked for that reason to present his contribution to the House. When I therefore talk about 'me', I am talking on behalf of Mr Pex, who, incidentally, is doing fine.
It is of major importance that the discharge of oil at sea should be prevented. Disasters cause significant discharges, which are, with good reason, given a great deal of attention. Illegal discharges, however, from vessels other than tankers, also constitute a major problem, especially because they occur frequently and are rarely traced. In the few cases when discharges are traced, there are very few prosecutions, and hardly any punishment. That is a perplexing situation.
The draft directive that is currently under discussion should rectify this situation without delay. There are sufficient rules internationally to address the situation. The problem is, however, that Member States flout the rules to which they have committed themselves in treaties.
The solution is to include internationally valid discharge regulations in Community law and make provisions for enforcement rules. Infringements must be given the character of offences in respect of which it must also be possible to prosecute according to criminal law.
Further to the disaster involving the , Heads of Government have asked on two occasions, namely on 21 March and 13 December of 2002, strict measures to be introduced before the end of 2003.
The Commission submitted a sound proposal on time, which I – Mr Pex – have been able to correct with the help of fellow Members from the Committee on Regional Policy, Transport and Tourism, along with the co-advisory committees via a number of amendments. I thank the Commission and the fellow Members for the pleasant collaboration.
I would like to make a few observations regarding the proposal. The European rules must apply to all illegal discharges on inland waterways and at sea, both inside and outside of the territorial waters. It is important not only to be critical the shipping crew, but also mainly the ships' owners and the authorities on land. A common European coast guard is desirable in order to trace discharges more effectively and for the authorities to act more quickly and more adequately. For both this coast guard and the already established European Maritime Agency (EMSA), it is important to have sufficient powers to enhance safety at sea.
Ten amendments have been tabled in respect of the text of my report that has been approved by the Committee on Regional Policy, Transport and Tourism. Of these ten, I am happy to adopt the two technical amendments tabled by Mr Sterckx, because their intention is to clarify the text. As I have already stated, the introduction of criminal sanctions is a good instrument. Unfortunately, the self-same Council that requested them, is now not prepared to accept this proposal, because it is believed that criminal law falls within the remit of the third pillar.
Although I as rapporteur have tried to work together with the Council, because the prompt introduction of the measures is conducive to safety at sea, the Council cried off. It appears that in those circles, discussions of principle take precedence over safety at sea. In other words, the Council's conduct leaves something to be desired. The Heads of Government who have asked for measures on two occasions should take action to make swift introduction still possible. It would be preferable if this were done now rather than when a new disaster occurs, which Heaven forbid.
On behalf of Mr Pex, I am able to say: ‘I have spoken’.
Mr President, Commissioner, it is true that our legislature will have seen important steps forward in maritime safety and I would like to congratulate the Commission on its work. For me, the duty, or rather the right, to criticise you when necessary goes hand in hand with the duty to congratulate you when appropriate. And so far as safety at sea is concerned, I think the Commission has performed its task well and served the European general interest. While this report is not the greatest of all reports, it must nevertheless be seen as one of the achievements of the last four years. Having said that, the task has not been completed and you only have to read the Sterckx report to see how much a new legislature will be necessary in order to complete the work.
However that may be, the starting point is simple: every vessel has a flag that belongs to a country, since there is no European flag. A move was made in that direction 15 years ago, but nothing ever came of it. The first text on changing registers goes back more than 10 years. The Commission proposal and the accompanying report by Parliament seek to adapt to the new situation, because a lot of water has flowed under the bridge since then. Like the Commission text, this report has three main thrusts. Firstly, it includes passenger ships. They were not included in the first directive for the reason given at the time, namely that the rules differed greatly from one State to another. That is why our committee and Parliament did not include passenger ships in the text at that time. Since then, however, a lot of important decisions have been taken – I am thinking in particular of the SOLAS convention – a lot of improvements have been made, rules have been aligned on many points, and it therefore seems appropriate now to include passenger ships in the regulation.
The second thrust of the report involves a very similar argument, since it is about coordinating Community instruments in the area of maritime safety, in short integrating all the legislation that has been adopted piecemeal, in particular the packages known as Erika I and Erika II. Finally, the third thrust seeks to increase cooperation between national maritime authorities. These are therefore the three thrusts of my report, which, of course, correspond to those of the Commission proposal.
While it is important to complete these reforms, it is also because Europe is about to grow and enlarge to take in ten new states. May I remind you that we are, indeed, about to welcome 10 States, but two in particular are island States with very large fleets, Malta and Cyprus, and it seems a good idea to get these rules settled before 1 May 2004. That is why the text should be adopted after just one reading in Parliament, as we did for single hulls at the time, so as not to lose time but to make maritime safety the objective rather than fighting over pure and simple questions of procedure, the idea being to find the most intelligent compromise, or at the very least the least stupid one possible.
A number of amendments have been tabled by the Council, and your rapporteur proposes that they be adopted since they do not change the substance of the text. Some are technical changes, for example, specifying the ships to which the regulation does not apply, warships in particular. Some amendments also allow States to apply rules different from those of the SOLAS convention provided they are no less strict, while other amendments require each State to present an annual report and insist on the first of them to facilitate the implementation of the regulation. The most important demand comes from the Commission, which is insisting that, unlike other vessels, a vessel that has been detained more than once following an inspection in a port during the three years preceding the application for change of register should not be able to benefit from a simplified procedure. In short, it is a precaution for ships that have shown a number of weaknesses when controls were carried out.
One of our colleagues has tabled an amendment seeking to have the emblem of the Union appear on the flag that changes register. I think that is a nice symbolic amendment and our committee voted in favour, but the Council does not want to adopt the amendment because it would only apply to vessels changing register and not to all of them. I am willing to abandon it, but I hope that one day the emblem of the Union will appear on our vessels’ flags so that, while the national flag will still appear, the little corner of Europe, too, will cross the seas of the globe.
That, ladies and gentlemen, is the essence of this report and I hope it will have your backing.
.  Mr President, Commissioner de Palacio, – both of you fortunately Spanish – on this very important point, the in December 1999 and the in November 2002 have already been mentioned as two disasters that were followed by all words and no action, though certainly not from the Commission who – as has already been said – did in fact do a great deal. What we deplore is, instead, that there is still no overall legislation on protection of the environment through criminal law and, in fact, the conflict between the Council and the Commission, with the well-known subsequent appeal to the Court of Justice has crushed hopes, at least for us environmentalists.
On the other hand, in the specific area of maritime pollution – this has already been said, and there is no need to repeat it – the proposal for a directive is extremely worthy of praise, as was Mr Pex’s work, which made considerable improvements to it. I believe, however, that this directive will only have an impact if there is the political will to enforce it, especially because recent history teaches us that European Union directives are almost always disregarded by Member States.
The real issue is the lack of will on the part of Member States to respect these provisions and the fact that, I am sorry to say, immediate corrective action has to be taken today when there have been terrible disasters. The proposed framework decision is merely a complementary decision to the directive. There is an excellent agreement, and it is, therefore, necessary that both are welcomed by Parliament with all the amendments tabled which are, in my view, excellent, although I have some reservations as regards the European Coastguard, since the sketchy proposal for this body gives us some cause for concern. The substance of this directive does, however, go in the right direction although it must be made clear that this will not be enough unless there is an overall framework to protect the environment in general and without which maritime protection will continue to be granted a lower level of protection.
We need to return to overall community legislation on the environment as a whole and I believe that the Council should be reasonable and adopt the proposal for a directive on protection of the environment through criminal law, which, I repeat, was blocked by an appeal to the Court of Justice. This would be an excellent step because we would have adequate maritime protection, which would, however, be within the framework of environmental protection that could be equally protected at a criminal level, since there is no doubt that criminal sanctions are most likely to make workers in the sector adapt to provisions. In my view, this directive goes in the right direction and does some justice to all the workers because it will bring many workers under full control that were hitherto excluded. We know very well that international conventions excluded from liability ship-owners and a whole range of people who were, in actual fact, directly and indirectly responsible, and we saw proof of this with the , where the only one to pay was a poor captain of a Greek vessel who, at least, did everything possible to avoid the disaster, whilst others should be charged regarding the disaster and its repercussions
I therefore agree both with the report on the proposal for a directive and the report on the proposal for a framework decision, and I hope that Parliament will adopt them both.
Mr President, Commissioner, circumstances are such that we are speaking this evening about safety, the safety of our fellow citizens. We began by speaking about air safety and now we are moving on to maritime safety. We have been talking about these problems and about marine pollution for four years now and I hope that in a few years’ time we will not need to talk about them much more.
For our part, we can only hope so, but when, while watching French television last weekend, I again saw Atlantic beaches soiled by oil slicks (whether they came from the or from uncontrolled degassing on the high seas is not known), I said to myself that there is reason to question the effectiveness of the legislation we have been putting in place for four years.
I would nevertheless like to add my voice to the compliments addressed to the Commissioner for the energy she has shown in trying to overcome the inertia of our governments and ministers in this field. If they had listened to her, I do not think we would be where we are now. We are here to support her and to demonstrate to our citizens once again that we really do want to put all this legislation in place and see that it is obeyed. We know only too well, however, that if legislation is to be obeyed there must be sanctions. We will not achieve anything so long as there are no sanctions or they are not enforced.
That is why we have met this evening and I would like to congratulate the various authors of the texts that are the subject of this debate and say how important it is that we should define the crime of ‘illegal discharges’ and insist on the necessary coordination so that the Member States will at last work by common agreement. I will close by saying that the drafting of a clear follow-up document based on the work of the European Parliament’s Temporary Committee on Maritime Safety should enable us to give the Commissioner our support on these problems of marine pollution and responsibility.
Mr President, Commissioner de Palacio, I feel that I should not say too many words in order to stress, as the various rapporteurs have already done, and therefore those who spoke before me, the significance of the issues that we are dealing with, safety at sea in particular, to which the various provisions that we are considering in this joint debate are related. Not adding anything to what has already been stated, I would just say that I too support approval of a very strong initiative, which the Commission has made very effective in this direction, which we hope will find a convergence and a common direction within the Council too, as well as the completion, therefore, of legislation that we need and which, by accepting the proposals in question today, we will make our partial contribution, which will however be specific and important.
As far as I am concerned, I followed one of the reports as shadow rapporteur which make up a package – the report by Mr Poignant as regards the transfer of ships, not just cargo ships but also passenger ships between the various national naval registers – and I must stress the qualityand the usefulness of both this Commission proposal and Parliament’s reaction as set out in the Poigant report, which we fully support and we agree with the suggestions and guidelines that have, moreover, been confirmed this evening, on the possible acceptance of suggestions from both the Council and, on a point that I consider to be very important, the Commission.
Finally, the text allowed us to put an end to the various Conventions being interpreted differently and will, therefore, contribute to legal certainty by also simplifying the procedure for re-flagging passenger ships between registers and will, therefore, also lessen the regulatory burden within the EU and make it less bureaucratic. What is even more important, in my view, is that it ensures the control of safety aspects – which we see as indispensable – since the proposed procedure provides for, not only better cooperation and the exchange of information between national maritime authorities but, if necessary, additional inspections on ships: it was stressed how important this is in view of an enlargement that also includes countries, such as Malta and Cyprus, that are an important point of reference on this matter because of their traditions, commitment to production, and links between vessels and the fleet.
Once again I would like to praise the rapporteur and the Commission proposal and, on behalf of my group, I give my full support to the positions that have been set out.
– Mr President, instead of always focusing our attention on shipping disasters and their consequences, I think we should do more about what I have to call the day-to-day fouling of the oceans. So, Commissioner, I warmly congratulate you on this proposal.
I think it is a good proposal, and would also like to congratulate Mr Pex – who is unfortunately absent – on his fine report. We absolutely must do something about this. In 2001 alone, there were some thousand instances of illegal discharges into the North Sea and the Baltic, and this must no longer be regarded as a trivial offence and treated as such; it is not like wrongful parking or breaking the speed limit, and must at last be punished as a criminal offence under the criminal law – which means tough and painful penalties, such as fines, imprisonment, and, as the committee has requested, the seizure of vessels.
The rapporteur was right to point out that several laws adopted by Parliament and the Council have not yet been implemented. They have to do with port reception facilities and port state control.
If, Commissioner, you want to bring before the ECJ those states that have not properly transposed this directive, in order to bring this out into the open and thus to bring pressure to bear in order to get this directive transposed at last, then this House is behind you all the way. Even the best laws are ineffective unless they are enforced and monitored. For that we need a European coastguard, something else on which there is consensus in this House, for control in the ports is one thing, but it must be accompanied by control on the high seas. We have got used to the idea that it is quite normal to monitor lorries not only in yards, but also on the roads. In future, that must also be possible at sea.
You mentioned, Commissioner, that the Council regards that as too ambitious. Such arguments must not be given a hearing. I believe that we must not encourage the Council’s tendency to hide behind formalities, but should compel it to act. If Europe comes together and acts in unison, then we will make progress in sea travel and maritime safety on an international basis too.
What matters is that we do everything not only to avoid disasters, but also to put an end to the toleration of deliberate, malicious and criminal acts in our waters. We can do something about them. We back you in doing so and are right behind you in your endeavour to publicly stigmatise the governments that do not do likewise.
– Mr President, Commissioner, ladies and gentlemen, I should like to wish Mr Pex, and also the other rapporteurs, luck with their work. We have a saying in Dutch to the effect that many small ones make a big one, by which token many small incidents of pollution are, in time, as important as a major disaster. I might add that we laid down the 'polluter pays' principle a long time ago, and I think that now is the time for us to also say that the 'polluter is penalised', which I think would be very justified.
I agree with the text adopted by the Committee on Regional Policy, Transport and Tourism, in that it should be clearly stated that it is the illegal, deliberate discharges that are targeted, and not so much those resulting from accidents involving damage, for an accident is, after all, different from a deliberate discharge. I think that we should draw this distinction.
Mr Piecyk pointed out a moment ago that there are already quite a few directives, such as the directive on port reception facilities, which my country has still not yet transposed. I see this as a disgrace and as a situation that we should rectify without delay. A year has now passed. In addition, we must get round to assessing its use, how ships themselves react to it and whether we should not make any changes anywhere to see whether – and if so, how – the directive works.
I should also like to refer to the monitoring directive and the use of the black box. We will have to see how we can apply the use of the black box to find out who pollutes, where pollution occurs, and, if necessary, how much pollution is involved. I think that this should also be taken into consideration, because this is a directive that can also be of importance in this connection. I am delighted that discharges on the high seas have been included in the text and that there are no geographical restrictions but that the sea is considered a common legacy which belongs to everyone and where pollution takes place.
Everything hinges, of course, on inspections and on the way in which we catch the polluters in the act. I think that a European coastguard can be of some benefit here, or at least, before we reach that stage, improved mutual cooperation by national coastguards, inspections of ships' accounts and that sort of thing. If we can use a satellite to read the number plate of a suspect’s car in a given country, what stops us from using this kind of technology to trace discharge offences in time? When, for example, the was salvaged, other ships took advantage of this accident to discharge their oil, for it was established that the oil that washed up did not originate from the , but from other ships. We must, in any case, ensure that we draw a distinction between an accident and deliberate pollution.
In shipping circles, there is disquiet about the treatment of shipping crew in some cases. In my view, what is happening with the captain of the is rather nasty, and I hope that we will be able to talk to him again shortly. I have read that a shipping disaster has now struck in Karaj and that the crew are being held criminally liable. We must be careful about this.
You are right to say that we worked hard and managed to do a great deal in the previous session. It was frustrating on occasions. Before the package was complete, we were hit by the , and that is very frustrating. However, Commissioner, I think that Parliament and the Commission, despite opposition from the Council, have managed to obtain a few positive results, and I hope that we can do the same in the next session.
Mr President, the disaster in November 2002 had devastating consequences, which are still being felt in the north of Portugal. We know, however, that maritime pollution, from spillage of oil or other noxious substances, continues even when accidents do not occur. Illegal dumping and emptying of tanks, either on the high seas or close to shore, must be subject to sanction. We also know that the fight against dumping will not only require more legislation, but also, more importantly, greater effective enforcement. In this way, Member States will have at their disposal the appropriate resources and equipment to ensure compliance with existing rules. What is needed is the abolition of flags of convenience, the maintenance of accurate and well-structured logs of a ship’s history, its movements and cargo, the establishment of shipping lanes further from coastlines, the adequate inspection of ships in port and better working and on-board safety conditions.
We know that the MARPOL Convention is ignored on a daily basis by a large number of ships sailing in EU waters, since the principal objective of certain shipowners and oil companies is to obtain maximum profit at minimum cost. However, the fight against pollution discharges requires not only effective measures at EU level and greater cooperation between Member States, but also more effective enforcement at world level.
Creating an EU coastguard will not solve this problem, and nor will it solve the problem of the lack of adequate resources for ship-sourced waste or the requirement for ships to use such resources. What is needed is for directives and other legislation in place to be enforced, including the system of information and monitoring – already set out in another directive – specifically as regards the installation of data recording devices for journeys on certain ships, without which it is difficult to prove the guilt or innocence of a ship’s crew, who must be considered innocent until proven guilty. It is also essential that crews be adequately trained and employees’ rights guaranteed. Ships must also be built more robustly. Member States and their governments must also assume full responsibility for abiding by the various conventions and directives in force.
– Mr President, Commissioner, ladies and gentlemen, I should like to congratulate the three rapporteurs on their reports.
Over the past Christmas break, a striking number of dead sea birds have once again been found on the North Sea beaches. This is no coincidence. Indeed, every winter, around this time, there is an increase in the number of illegal discharges at sea. These are done by captains who are not so strict when it comes to adhering to regulations and who know that there is less monitoring during this period and that winter storms mean that the oil does not leave a clear trail.
This is why this report is so important. Europe must act. The Group of the Greens/European Free Alliance supports the Pex report we are discussing now, because it is a considerable improvement on the draft directive that indicates that Europe is now finally making out a case for attaching a penalty to maritime environmental crimes, including those committed outside its territorial waters. We therefore reject the Council’s arguments according to which this subject falls within the scope of the third pillar. How will the Commission react to this? How will the Commission react if the Council formally refuses to accept the directive’s introduction of criminal sanctions? The accident involving the brought out sentiments to that effect, because we also want to deal with the port authorities regarding environmental damage arising after a ship that is in difficulty is refused entry to a port or a safe haven. A European coastguard is necessary in order to make prosecution truly possible. In for a penny, in for a pound.
Tomorrow, we will be voting on a proposal tabled by my group to link this Pex directive to the Bouwman directive concerning port facilities. In that way, we enhance the traceability of polluters. Furthermore, we would ask for your support for other amendments, such as the involvement of the EMSA during the implementation of this directive.
Mr President, I want to make it clear that this should not be an inquiry into the disaster off the Spanish/French coast: it concerns the safety of the entire European coastline. Very often rust-bucket, single-hull, decaying tankers carry enormous quantities of oil which are, in effect, environmental weapons of mass destruction.
I cannot imagine what would have happened if such a disaster had occurred off the coast of Ireland. I do not know how we would have coped. There are a great many measures in place, as has been said here today. One we should insist on is that only double-hull ships be allowed in and around European waters. We need political will – which does not exist and is unlikely to exist – within the European Union to avoid a repeat of the disaster.
It is a well-known fact that all the maritime safety organisations are understaffed and underfunded. They will remain so, and, as a result, the safety of our seas will remain in danger.
Much of the pollution that occurs in Community waters, as has been said already, is either deliberate or avoidable. This type of action is nothing short of criminal and must therefore be dealt with by criminal sanctions. I am aware that criminal law is essentially a Member State competence and we must avoid taking a position that would seek to infringe Member States' rights in this area. Nonetheless, there is much to be recommended in the Commission's proposals and there is a clear way forward for harmonising criminal sanctions by means of a third-pillar instrument.
A second key element to ensuring a safer, cleaner maritime environment is the newly established European Maritime Safety Agency. This agency will have to play a major role in anti-pollution and ship security measures. The agency should be properly staffed and funded. It certainly is not at the moment.
Finally, I would like to draw colleagues' attention to the initiative of a number of Member States along the Atlantic north-west to establish particularly sensitive sea areas. I hope that this initiative, tabled by Ireland, France, Portugal, Spain, the UK and Belgium within the UN's International Maritime Organisation, will have the full support of all current and future Member States. This will allow progress to be made on the matter in 2004.
However, it must be said that there is no doubt whatsoever that, without political will, nothing will change.
– Mr President, Commissioner, safety remains an important topic in both the marine and maritime spheres. To this day, the disaster involving the has continued to demonstrate this. An agreement has recently been reached within the IMO about the extent of an additional fund for damage caused by oil pollution. Comments have been made in that respect about possible contributors to that fund. I take the view that the proposals expressed in the reports by Mr Pex and Mr Di Lello Finuoli are a valuable addition to this regulation. Responsibilities are clearly indicated and unambiguous sanctions are imposed in the event of non-compliance. I am pleased that criminal sanctions form part of this.
I am less happy about the request to set up a European coastguard, because in my view, this concerns an extra layer of existing activities rather than a useful addition to tasks that individual coastguards are already carrying out. This also applies to the request in the Poignant report that ships under European flags should be given a clear, physical, EU designation. As long as we do not have a joint European shipping register, this does not strike me as useful. Moreover, it will lead to a delay in the discussion of this proposal with the Council.
Leaving aside a few reservations, then, I take, on the whole, a very positive view of these proposals.
Mr President, we are obviously in agreement with the aims of the new legislation before us today and the findings on which it is based. The threat of severe financial and criminal sanctions being credibly applied to all the players in the maritime transport chain is certainly the most effective form of prevention for dissuading those concerned from making use of dangerous ships. The observation on which that is based is a certain laxity in the matter of compliance with the rules on discharges on the part both of a section of the maritime sector and of certain port States and of flag States in particular.
On the other hand, we have strong reservations about the method used. In the first place, it is always dangerous to lay down rules – some of which are not consistent with the Marpol convention and which have severe financial implications – that will apply only to ships flying the flags of Member States of the Union when they are the least likely to cause pollution. Proposing the confiscation of a vessel flying a European flag when it is not possible to confiscate a third-country ship is to shoot ourselves in the foot.
If we did that, we would be discriminating against our own fleets, which come closest to meeting the standards. I can assure you they do not need that. That is why we must always give priority to the international level over the European level in matters of maritime safety. Those States of the Fifteen that wish to do so must therefore argue passionately and tirelessly for high standards, but ones that apply to all within the framework of the IMO.
My second comment is that the texts before us make strangely little reference to the liability of the flag State. We know, however, that the principal threat to maritime safety will remain so long as flags of convenience are able to prosper by covering ships that are not inspected or are inspected by classification societies that are themselves ‘convenience’.
This is the burning question when the director of the Maltese maritime authority, which was responsible for the registration of the , is ordered by his government to refuse to answer the summons of the judge investigating the case and when the authorities in the Bahamas are showing the most obvious lack of good will by constantly delaying publication of their report on the disaster, a ship that was flying their flag. Our Temporary Committee absolutely must tackle this crucial question.
Finally, I would like to rule out the idea of European coastguards, which seems to me to smack more of ideology than of a realistic and appropriate approach to the problems. No one can say who would be authorised to mobilise and deploy such an instrument, which has a very direct bearing on the security of the Member States, assuming a way could ever be found to pay for it.
Instead, we should be strengthening the operational modes of command and coordination of the means of intervention available in countries like France and Great Britain, perhaps extending them and sharing the costs of the heavy equipment bought by those Member States that contribute more than others, and for the benefit of all, to the management of the shipping lanes that connect Europe to the world. That, Mr President, would be a clear manifestation of real European solidarity.
Mr President, I would like to begin by deploring the fact that profit, competitiveness and the monopolising of resources all too often make people deaf and blind. The human and environmental costs of the economic warfare imposed on all the nations are devastating.
It is true that the sea is a space without borders, governed by the principle of freedom of shipping, but our role is to make carriers aware of their responsibility and therefore to make them answer for their deeds. That is why it is important to ensure, with this framework decision, that appropriate sanctions, criminal sanctions in particular, are applied to the persons responsible for illegal discharges of hydrocarbons and noxious liquid substances. The Member States really must adopt strict common provisions and a robust system of criminal sanctions.
Today, let us be clear. The Member States are often not equal to their duties and responsibilities in this area. True, the European Union has already considerably strengthened its legislation on maritime safety, but most Member States have applied the first 1995 directive on the control of shipping using Community ports very poorly. Then, following the disaster, in December 1999 the European Union adopted five major texts on maritime safety. The two legislative packages were adopted in an exceptionally short space of time, but on 19 November 2002, the day the was wrecked, only one Member State – Denmark – had transposed one of those five texts into its national law.
At the December 2002 Copenhagen European Council, the European Union expressed its determination to adopt every measure necessary to prevent a recurrence of such a disaster. The framework decision that we are going to adopt tomorrow complements the 2003 directive on pollution by ships, which was a first important step. The European Parliament’s Temporary Committee on the disaster was finally formed last December, after 10 months of obstruction. That committee will have to assess the responsibilities of the maritime authorities and governments of the Member States in the management of maritime disasters.
We must find a solution that will ensure that the Member States comply with the measures adopted by the European Union in the field of maritime safety and agree to receive vessels in distress in harbours of refuge. I repeat, we must enforce every liability, be it private or public, involved in these environmental crimes.
– Mr President, Commissioner, Mr Sterckx’s report takes an important stand on the maritime environment. With effective action we will protect waters in which people bathe, safeguard the supply of clean fish to eat, and improve maritime ecology, especially in enclosed sea areas. Oil from ships is very dangerous in many ways and for that reason pollution offences must be dealt with firmly and by making those who contribute to them accountable.
The committee has reached an excellent conclusion, which Mr Sterckx’s amendments make more specific. There is one point I nevertheless cannot support as it stands: the proposal for a common coastguard goes just a bit too far. As the coastguard also has many other responsibilities, this should be considered in the wider context.
Mr Poignant has done some good work with regard to his own report. There is just one detail in it, however, that should be addressed. I too am in favour of ships displaying the emblem of the European Union. The amendment to display the emblem on national flags is problematic, however, as the rapporteur has also said himself. It would require a debate on flag legislation in the Member States. If this amendment is dropped, it will be possible to bring this whole issue to a swift conclusion.
Mr President, the proposal for a regulation to transfer cargo and passenger ships between registers comes within the more general anti-labour policy of the European Union. On the pretext of strengthening competition, it aims to increase the profits of the shipping industry by cutting back marine workers' wages and social rights and giving scandalous tax breaks to shipping companies in the Member States of the European Union.
The recommendation in the explanatory statement of the regulation in question, that the Member States re-consider the creation of a European shipping register, is a strategically important choice by big business in order to increase its profitability. This proposal was submitted by the Commission back in 1989. Its implementation today, apart from new profits for shipowners, will result in lower safety standards in maritime transport, with new dangers to human life and the environment. This will create the conditions for new crimes at sea, such as the , the and others.
The proposal to strengthen the criminal framework for abolishing pollution from ships will do nothing to reduce crimes at sea, in that everything will be subjugated to safeguarding and increasing the profits of shipowners and big business in general, which controls the sources of energy and the means of transport and production.
We take this opportunity to call on the European Parliament to intervene and to force the P[amp]I Club and the companies which own the and the to pay the fines for the two shipwrecks so that their crews, which are being held hostage as scapegoats in Spain and Pakistan respectively, can be released.
Mr President, the Communist Party of Greece rejects wholesale all three proposals for regulations …
Mr President, Commissioner, as Mr Poignant points out quite rightly in his report, back in 1989 the Commission presented its proposal for a European register of ships, known as ‘Euros’, and the European Parliament recently approved the Sterckx report resulting from the accident, calling for this possibility to be examined again.
Being aware that the Member States do not currently want to surrender their identity at sea, but also of the advantages of all our ships displaying a European symbol, I proposed the idea of the symbol of the European Union appearing in one of the corners of the flags, the ring of stars on a blue background. I believe that my British colleagues in the Committee on Regional Policy, Transport and Tourism were offended by this. I would like to clarify to them that my idea does not violate their Union Jack. A flag has four corners and theirs has three available. I believe it is very positive and it has great synergy for all of us that European Union ships should be identifiable in all the seas of the world.
Mr President, illegal discharges of oil from ships is a major problem in Danish waters. It is not only a question of the sea being polluted, causing damage to fisheries. Often, the oil washes up on the land and pollutes our beaches. Equipment for easily removing waste oil must be set up in our ports. This should be funded by means of a general port duty so that there is no benefit in discharging oil into the sea instead.
The Commission now proposes that penalties for illegal discharges now be transferred to EU law. There must indeed be penalties for illegal discharges. Illegal discharges into Danish waters must be penalised under Danish law. Illegal discharges into international waters must be punished by an international environmental court.
The Commission proposes that an EU coastguard be set up to track down the lawbreakers. In Denmark, polluters are monitored and traced by aircraft made available by the military. We therefore need neither EU law nor an EU coastguard with their attendant bureaucracy. We should, however, like to see the EU take the initiative in setting up an international environmental court under the auspices of the UN.
At the same time, the Commission suggests promoting the reflagging of ships by bringing passenger vessels under existing easy-going rules and by limiting what is termed the quarantine period. Reflagging would undermine the pioneering countries’ agreements on salaries, working conditions and safety. The ship owners would also evade the VAT and tax rules that fund the welfare state. That would be unacceptable.
Finally, the proposal that ships’ flags should have the EU symbol with the twelve gold stars against a blue background in the top corners of their national flags is ridiculous. We cannot, unfortunately, support any of the proposals. Once again.
Mr President, it is really impressive that it has been ascertained yet again that the problem of marine pollution is caused mostly, not by shipwrecks per se, but by illegal dumping by ships, be it of petroleum products or waste in general, and this problem has not, so far, been duly addressed.
There is the MARPOL convention, which is applied differently in the Member States as far as the sanctions imposed are concerned, which is why the initiative by the European Commission is useful, so that there is a uniform approach to the matter from the point of view of sanctions. Similarly, there is already a directive on the matter, Directive 2059 on facilities for receiving waste from ships, which is not applied fully by the Member States. This directive must be applied. It is not, of course, an excuse for those ships that discharge oil into the sea but, on the other hand, nor should the Member States only champion environmental protection on paper; they must also apply in practice the provisions which they themselves voted through on this particular issue.
Consequently, we are taking a positive step here and what I want to emphasise with regret is that the Council, having asked the European Commission to submit this regulation on sanctions in cases of illegal discharges of waste by ships, does not now appear to be prepared to proceed quickly, does not appear to be prepared to accept the Commission's and Parliament's proposals and appears to be delaying the whole procedure. On our behalf, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I want to emphasise this and highlight the negative stance by the Council, stating that we shall fight to the end so that the Pex report becomes reality.
Mr President, ladies and gentlemen, I too would like to be feeling happy and optimistic today as a result of this legislative progress and to congratulate the Commissioner and my fellow Members, rapporteurs and non-rapporteurs, and even myself, but as a citizen from Galicia and given that these legislative proposals result – as we have heard here over and over again – from the disaster, please allow me to make a different – although I hope complementary – point.
It seems to me positive that this tragedy, which the Commission euphemistically describes as ‘an accident of great media interest’, should lead to significant legislative changes which lead to criminal prosecution in the event of illegal behaviour. But I am concerned that it may become generally accepted that by resolving the issue of illegal discharges we are resolving more than half of the problem of sea pollution with hydrocarbons, since the Commission states that the majority of that pollution is not due to accidents but to deliberate discharges.
I also fear that the future may lead us to forget the present and this is a disaster which has not yet come to an end, as demonstrated by the new slick of fuel oil which is currently reaching the French coasts or the 14 000 tonnes of fuel oil still contained in the wreck awaiting a solution. I therefore say that concern for the future must not make us legislators forget the present.
The present, ladies and gentlemen, means the three great questions which the citizens of my region are quite rightly still asking and which have not received a European response: compensation for the parties affected, environmental problems and the solution to the issue of the wreck.
Ladies and gentlemen, I am happy that our disaster should lead to Community legislation moving forward, but I am also firmly convinced – and I hope to convince you – that Europe must have mechanisms for providing a European response, which does not yet exist, to these disasters, which are going to continue to occur.
It is scandalous that we have had to wait for the loss of the before adopting more or less constraining directives with a view finally to applying rules dating back thirty years. It is no less scandalous that the victims of previous losses, such as that of the , are not always properly compensated and that the oil corporation, Total, which is responsible for the loss, is cynical enough to claim compensation for pumping costs.
Some amendments are designed to water down the Commission’s wordings on the pretext of avoiding a witch hunt against the captains and crews. This is all very well, but why are the directives only aimed at the latter? Why not implicate the people who are really responsible, namely those who organise the shipments? Why not prevent them from causing harm by applying genuinely dissuasive sanctions, for, if ships are able to sail under flags of convenience and if determining who owns them is sometimes a real headache, the big companies that profit from these shipments, notably the oil corporations, are, for their part, perfectly identifiable. It is against these groups that the most severe measures should be taken in order to prevent the race for profits leading to collective tragedies.
Mr President, bearing in mind the severity with which breaches of the Highway Code are cracked down on, it is hard to understand the laxity from which those who pollute our marine environment and view the sea as a dustbin at present benefit, especially since most pollution by hydrocarbons stems from deliberate discharges rather than accidents. Every party involved in marine transport must be made to accept responsibility.
In our view, a system of criminal sanctions should be introduced, with heavy fines imposed, ships confined to harbour and sums demanded by way of guarantee. In France, the police port authority has recently set an example by imposing fines of EUR 250 000. Offending ships must be banned once and for all from EU ports in the event of repeat offences; joint Member State investigation teams must be strengthened, as permitted by the framework decision of 13 June 2002; and full use must be made of criminal investigations in the country in which the port is situated with a view to carrying out on-board inspections, hearing witnesses and taking samples. Cooperation must be strengthened between maritime police in detecting pollution and identifying the polluters; a European coastguard must be created in the long run; and Member States must be encouraged to transpose the European directives relating to safety at sea into their legislation, and must be penalised if they delay doing so.
At present, eight Member States, a number of which are quick to give lessons in ecology, appear not to respect Community legislation on classification societies and port state control. Let us not forget that, if the Erika I package had been respected, the disaster could have been avoided. With the Motorway of the Sea project, the sea appears more than ever as an alternative to roads. For example, 350 000 lorries should embark each year at Montoire to travel to Spain. Strict, and strictly applied, maritime regulations are required, but they should be applied to everyone and not only to European ships.
Mr President, Commissioner, I believe that the Commissioner and we as Parliament are right to claim responsibility for a measure adopted in this parliamentary term that is finally effective in the area of safety at sea.
What we are dealing with is a series of provisions that completes the picture of fruitful work, which includes the provision for double hull tankers to be on the black list of ships that are no longer sea-worthy, the call for Member States to provide a list of refuge ports: a raft of measures that have been taken during this parliamentary term and for which we must give credit to the Commission, but for which we must also claim our part.
This is, therefore, what compelled me and my group to fully support the Pex report, in particular, and I would like to highlight one of its amendments – which I have heard being challenged in parts but I believe that we should all appreciate how useful it is – on the call for a European coastguard to be set up as rapidly as possible. We cannot call for greater controls, we cannot expect sanctions to be enforced if we do not have the instruments to do so effectively. This would be a great step forwards, also for a whole range of other issues that we are faced with in the European Union, not least that of illegal immigration.
I believe that we need to carry out a general review. On the issues of safety – aviation safety, as we heard just now, safety at sea, and I would add food safety – European public opinion is at times far ahead of governments; it calls for more Europe, for European regulations. We should feel encouraged by this feeling amongst the public and also call on the Council, which has to date been somewhat reticent on these issues, to not disappoint such important expectations, which, for our fellow citizens, have increased recently and which can really give us important results for the future.
Mr President, like others I welcome these reports on combating ship-source pollution. The UK, as an island, is especially vulnerable, and the history of our coastline is littered with horrific accidents and disasters not dissimilar to the . I am sure there is merit in the idea of harmonising sanctions, but these need to be very powerful measures and certainly must not weaken Member States' existing legislation. Harmonising up, yes, but levelling down, no.
Then we need to ask who we are really trying to make responsible. Mr Andrews referred earlier on to 'rust buckets': the elderly ships on our seas that are a threat to coastlines, to maritime safety and to marine life. In the event of an accident, it is not the captains of these ships who need a custodial or prison sentence; it is the owners, those who are really responsible. All too often, it seems, it is those at the top, those with ultimate responsibility, who escape justice.
Mr Ortuondo Larrea and others referred to flags. This is something of a distraction. The real issue here is the farce whereby ships are allowed to sail under flags of a country with which they have no connection at all.
Finally, we also need to ensure that the rights of people living near areas vulnerable to disasters are protected. We have to consider the consequences for citizens who live close to pollution disaster areas.
All these aspects vary from one country to another and, listening to this debate, I remain to be convinced as to how these harmonising instruments will actually crack down on those who are really responsible and bring them to justice.
Mr President, Commissioner, ladies and gentlemen, today’s debate is extremely important and responds to the expectations of the citizens, who are calling for greater maritime safety.
We Galicians are well aware of the problem, unfortunately, but I sincerely believe that we are moving in the right direction. The Commission has reacted quickly and correctly and we must once again congratulate the Commissioner, Mrs de Palacio, on her proposals.
It is now our turn and, fundamentally, the turn of the Council. And I would like to stress the important step we are also taking on the issue of codecision, with the intention from the outset to agree common positions with the Council allowing us to speed up the very necessary entry into force of the legislative rules.
I therefore hope that the Council will accept our proposals, and I believe that Parliament must stand firm, as our fellow Members have said, in particular Mr Piecyk.
I would therefore like to congratulate our rapporteurs – Mr Pex, Mr Poignant and Mr Di Lello – on their efforts and their contributions to complementing and improving the Commission’s proposals in relation to these indispensable deterrent measures. The sea belongs to all of us, and whoever pollutes must pay the price, whether they do so intentionally or as a result of negligence, including criminal sanctions which could involve prison sentences. And the European Union must offer an example and lead this effective prosecution of offences against the marine environment at world level. We therefore also support measures, such as the preventive seizure of ships, aimed at guaranteeing compliance with the sanctions imposed.
We also agree with the proposal in Mr Pex’s report that there must be a common European coastguard service, charged with monitoring one hundred percent compliance with this international and European legislation. This does not imply that we want to replace the national services in the Member States. We are talking about an additional monitoring and coordination measure, as well as a genuine Community system for monitoring the maritime traffic in dangerous goods, by satellite, with black boxes, etc.
Another issue which is key to maritime safety, as has been demonstrated, is controls of flags of convenience. We must promote and incentivise European flags, and I therefore also share the opinion in the report by Mr Poignant that European symbols should begin to be used on ships’ flags, as currently happens in the European Union in the case of vehicle registration plates.
With these two reports, the European Parliament is allying itself with the Commission and contributing to giving the European Union greater maritime safety and better environmental protection. All we need now, Mr President, ladies and gentlemen, is for the Council to approve them and for them to enter into force quickly.
Mr President, I begin by thanking our rapporteur, Mr Pex, although he is absent this evening, for his work on this very important report, which we broadly support. It is extremely important to have legislation in place under which those responsible for unlawful oil or chemical discharges from ships can be prosecuted. We are no longer prepared to put up with reckless behaviour, which too often has resulted in irreparable damage to the environment. Nevertheless, it is necessary to differentiate between intentional and accidental pollution.
The United Kingdom already has criminal sanctions in place for unlawful discharges from ships, as specified in the Marpol Convention, and matters relating to criminal law should, as such, fall within the competence of the Member State and not the Community. Furthermore, as there have been no practical difficulties between Member States in deciding where a prosecution should take place, this proposal should be removed from the framework decision. Finally on this point, the introduction of a European coastguard is neither practical nor necessary, nor is it consistent with the United Nations Convention on the Law of the Sea. British Conservative MEPs will oppose those amendments.
As regards the Poignant Report, in principle we support this proposal and accept that the new regulation will improve cooperation between the administrators of maritime registers in the Member States. As I clearly pointed out prior to the vote in the debate of the Committee on Regional Policy, Transport and Tourism, British Conservative MEPs will vehemently oppose the integration of the emblem of the European Union onto our Red Ensign. It will do nothing to enhance security and could even make EU-registered ships potential targets. In addition, identification is not an issue, as all vessels carry their unique IMO numbers as well as the name of their ports of registry.
To conclude, registration principles are determined internationally in the United Nations and IMO system, which is global rather than European. The EU is not a nation-state – fortunately – and it is doubtful whether anyone else would recognise an EU flag in terms of the international conventions.
Mr President, better late than never, as they say. The current proposal for a Council decision is based on the idea of tightening up civil and criminal responsibility for pollution-generating maritime transport. In line with the positions of the Commission directive and with the traditional positions of the European Parliament, the proposal has enabled the European Parliament to fine-tune the initial text with two unanimously approved amendments that I consider to be highly relevant. The first extends the scope of criminal responsibility to behaviour resulting in substantial harm to people, beyond the limited criterion of death or serious injury. The second, following a similar logic, extends the perpetrators’ responsibility from damage to species of fauna and flora to substantial damage to the protected natural environment, which is all marine and coastal life at risk from pollution.
I therefore pay tribute to the rapporteur Mr Di Lello Finuoli, who tabled these amendments. Indeed, the new legal framework on maritime pollution and the future Lisbon Maritime Surveillance Agency, established by the Brussels Council last month, leads us to believe that Europe is finally assuming its responsibilities. It would be absurd for Europe to be responsible for regulating sea resources, without first having the necessary means to protect them.
– Mr President, when an accident occurs at sea it has far-reaching and almost irreparable consequences for the immediate environment as a whole. The maritime environment is also being contaminated by practices indifferent to the law and environmental welfare, such as emptying bilge water into the open sea.
Polluters of the environment must be made accountable for what they do. Strengthening the penal framework will hopefully act as an adequate deterrent to those who transport cargo which is dangerous for the environment in vessels in poor condition or unsuited to the purpose, or otherwise contaminate the environment though negligence or indifference. For example, in the Baltic Sea, which is a very fragile and shallow internal sea surrounded by quite a number of countries, enormous risks are taken which could prove to be environmentally disastrous. Oil is transported in single-hull vessels in difficult conditions in the winter when there is pressure from ice.
There also have to be more inspections and routine monitoring to bring illegal pollution under control. I hope that after the directives to improve safety at sea enter into force at EU level, all parties responsible for maritime transport will consider carefully how consignments can be handled using appropriate equipment and in a way that is as environmentally safe as possible. Apathy and the taking of unnecessary risks must be minimised.
I am glad that EU legislation is to be strengthened and harmonised with regard to this issue. I thank the Commission and the rapporteurs for the work they have done, and I hope that the reformed, stricter legislation will soon be brought into effect.
Mr President, I commend the rapporteurs on their reports. Criminal sanctions should be used against those responsible for the environmental pollution caused by deliberate dumping and by maritime disasters. The consequences of the disaster are still being felt in Spain, Portugal and France. It is high time that the international rules governing marine discharges were incorporated into EU legislation and, equally importantly, that such rules were enforced.
I fundamentally disagree with Mrs Foster's and her colleagues' opposition to the idea of a European coastguard. I have been arguing for the creation of an EU coastguard for some time, and welcome Mr Pex's acknowledgement that such a body has an important role to play in implementing these rules by carrying out spot checks. It could also play a number of additional roles in EU waters, such as providing an adequate emergency response mechanism should an environmental disaster, such as the , occur again.
If one considers the problems we have in EU waters, one can see the potential of an EU coastguard. For example, our waters are being exploited by organised crime for trafficking in arms, drugs and human beings. Illegal human trafficking in the EU is now worth over EUR 4 billion annually. Drug trafficking remains a massive problem and the illegal trade in small arms, whose main recipients are terrorists and criminals, is estimated to account for 10% of the global trade in arms. Cigarette smuggling has almost replaced drug trafficking, due to the enormous profit margins that can be exploited without the same degree of risk in terms of penal sanctions.
I would argue, in total contrast to what Mrs Foster says, that an EU coastguard could effectively police EU waters: it could clamp down on illegal dumping, enforce the common fisheries policy, assist with emergency rescue services and restrict illegal trafficking. I hope that the Commission will respond positively to Mr Pex's call for the creation of an EU coastguard, and that the Irish Presidency of the Council will also heed that call, particularly since, in coming from an island, it will appreciate the value of such a body policing our high seas.
.–  Mr President, I expect the House has noticed I have a scarf wrapped round my head. I should like to explain straight away that appearing like this in Strasbourg does not mean I am taking sides in the debate on wearing the veil. I most certainly am not. I am simply trying to look after myself. Over the last four years I have come to this building some forty times. On more than twenty of those occasions I have left with a cold and feeling quite unwell, sometimes even running a temperature. I should like to take advantage of this opportunity to urge those in charge of maintaining the building to take appropriate action. It seems to me that the building itself is rather unwell. It is certainly causing some of us who frequent it to become unwell. I assure you I do not suffer in this way anywhere else. Sudden drastic temperature changes should not be allowed. They are not good for one, nor are all the draughts around this building.
Mr President, honourable Members, I must express my gratitude to Mr Pex for his work. Basically, it supports the Commission’s position. In this connection, I should like to say that most of the amendments are aimed at clarifying the text of the proposal for a directive. They improve the text of the Directive. Consequently we accept them all, notably Amendments  1, 2, 4, 5, 8, 9, 12, 15, 18, 20 and 23.
Other amendments are acceptable in principle, but will need some redrafting. This is the case of Amendments  6 and 22 concerning the creation of a common European coastguard. The Commission was able to explain its views on the subject in the course of replies to questions in the House. We are favourably inclined towards the ideas. Nonetheless, the budgetary and operational implications of such an initiative will need to be studied first. In particular, it will be necessary to consider relations between this potential coastguard, the Maritime Safety Agency and the agency to be charged with managing external borders, as well as with the existing competent national structures. The latter may be modified in the future. The Commission will work with a will to deal with these complex issues. It has to be said, however, that this is not an easy task and will take some time.
Nonetheless, some amendments are unacceptable. We therefore reject them, either because they are redundant or because they are not in line with the objectives of our initial proposal.
As I conclude on the report by Mr Pex, allow me to reiterate my conviction that there is considerable convergence. Parliament is once again supporting us with regard to strengthening maritime safety. I await the outcome of tomorrow’s vote with great interest. I trust that at the earliest opportunity the House will adopt this report and this position at first reading. That should promote debate with the Council, where things are much more difficult.
I am grateful to Parliament for debating this report alongside that of Mr Di Lello and the framework decision. I should like to thank Mr Di Lello too for his work and for his support for the Commission’s proposals. I should also like to thank him for his determination to carry on fighting the curse of ship-source pollution. Parliament and the Commission are of one mind on this. We are particularly concerned about intentional discharge. As I stated in our text, intentional discharge accounts for over 50% of the pollution of European Union waters. It is therefore a crucial issue.
We cannot accept the first amendment as it stands. This is because of its non-legal nature. Nonetheless, we would like to emphasise that we are appreciative of the support we have again received for our position regarding the Community’s competence to include the principle of criminal sanctions in the implementation of Community policy. We are conscious of Parliament’s support in connection with the appeal brought by the Commission against the framework decision on protection of the environment under the Criminal Code.
I trust it will prove possible to adopt both these texts. I also hope the Council will find a way of being more accommodating, or that it will at least prevail on certain Member States to moderate their position. After all, other Member States of the Union fully support the stance adopted by Parliament and the Commission. All these issues would complete the global framework of stepping up maritime safety and combating pollution caused by discharges. I have in mind European waters, coastlines and exclusive economic zones. This is the crux of our policy. As such, it calls for special attention.
In response to statements made by some honourable Members, I should like to make it clear that the Commission will continue to work to see the legislative proposals through. We shall not hesitate to act if countries fail to meet the deadlines for transposing into their national legislation the directives adopted here with a view to combating marine pollution and promoting maritime safety. We are quite prepared to go to the courts to insist on implementation by the Member States of the Union. Port facilities designed to deal with discharges are part of this drive. Such facilities are absolutely essential for the implementation of these texts. I very much hope the House will endorse the latter tomorrow.
With regard to the other issue before us today, namely the transfer of cargo and passenger ships between registers in the Community, I should like to thank Mr Poignant for his work. I must also thank him for the discussions and contacts with the Council. I very much hope they will facilitate the adoption of this regulation at first reading, assuming the House endorses the rapporteur’s report and the amendments he supports. Early adoption is essential, given the imminence of enlargement. This particular enlargement will have major implications for the maritime sector. Mr President, it is important to develop existing legislation and to supplement and update it.
The Commission has accepted most of the amendments, and I should like to thank Mr Poignant once again. The Commission can accept Amendment No 3. Nonetheless, we have to reject Amendments Nos 1 and 2 on displaying the Union’s emblem in a corner of the flags flown by vessels registered in Member States of the Union, as it would hinder agreement with the Council at first reading. Furthermore, this is not the appropriate legal instrument with which to introduce such a measure.
Thank you very much, Commissioner.
The Bureau notes that there are indeed significant temperature differences within the building and hopes that, in view of the precautions that you are taking, you do not fall ill. We will try to improve conditions in the building.
The debate is closed.
Voting will take place tomorrow at 11.30 a.m.
The next item is the joint discussion on the following reports:
- A5-0442/2003 by Mr Vidal-Quadras Roca, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council Directive (Euratom) on the management of spent nuclear fuel and radioactive waste (COM(2003) 32 – C5-0229/2003 – 2003/0022(CNS))
- A5-0441/2003 by Mr Seppänen, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council (Euratom) directive on setting out basic obligations and general principles on the safety of nuclear installations (COM(2003) 32 – C5-0228/2003 – 2003/0021(CNS))
Thank you for your kind words, Mr President. I hope I shall survive this time and avoid catching yet another cold.
Turning to more serious issues, I should like to thank Parliament, especially the Committee on Industry, External Trade, Research and Energy. Particular thanks are due to the two rapporteurs, Mr Seppänen and Mr Vidal-Quadras. I appreciate all the work undertaken jointly and welcome the results achieved. I believe the latter are very reasonable as regards the Commission’s drafts for a directive concerning safety at nuclear facilities, the management of spent fuel and the management of radioactive waste.
The determination to contribute to the setting up of a Community approach to nuclear safety has been abundantly clear both at discussions at the Commission and at the Committee on the Environment, Public Health and Consumer Policy. Nuclear safety was understood in its broadest sense, encompassing both the safety of facilities and the management of waste.
Parliament’s ruling will of course complement the Commission’s proposal and provide additional food for thought. In addition, it will provide significant political support. It should be borne in mind that difficulties have arisen at Council regarding several Member States, and such support would be helpful.
It is particularly important for Parliament to support the Commission’s initiative concerning the use of legally binding instruments to provide a framework for nuclear safety and the management of nuclear waste in the future enlarged Europe of 25 Member States. This approach is the only way of putting in place clear and stable general legal rules. Such rules will guarantee future prospects for investments in electricity companies. They will also have the effect of informing and reassuring public opinion about the conditions in which nuclear energy is used within the European Union.
I shall now turn to the draft directive laying down the basic duties and general principles regarding the safety of nuclear facilities. The Commission has complied with Parliament’s request that nuclear safety be guaranteed during the decommissioning process also. This is a sensitive issue. It involves both concerns for nuclear safety and the desire for fair competition in the electricity market.
The Euratom Treaty constitutes the legal basis for the Commission’s proposal. This proposal allows Parliament’s expectations to be met in a balanced manner. Parliament’s amendments have been studied. In particular, it emerges quite clearly that the ruling to be forwarded to the Council will make it possible to counter any attempt by Member States to change the substance of the Commission’s initial proposals. The Commission is willing to show some flexibility. It is not, however, prepared to sacrifice the political objectives set when drafting the proposals. We therefore believe it is essential to ensure sufficient financial resources are available to ensure decommissioning takes place safely.
I shall now turn to the draft directive on the management of spent nuclear fuel and radioactive waste. I have taken careful note of the proposals to amend the timetable for approving permanent storage facilities and their entry into use. Initial discussion in the Council suggests the latter is favourably inclined to this idea. Clearly, both sides are of the opinion that the timetable put forward by the Commission is over-ambitious. Personally, I still believe the difficulty does not lie with the dates themselves. The difficulty is that most Member States have not made sufficient progress with their decisions and preparations. I would not like to suggest that this applies to Finland, however. Finland is very much in the lead, and has taken specific decisions. Sweden has made a great deal of progress too. Returning to the timetable, the Commission is prepared to be flexible if specific and reasonable time periods are suggested. This is actually in line with Parliament’s proposal, namely to allow more time but to set specific dates. We are prepared to allow flexibility in such circumstances.
There is international consensus at technical level on the final storage of high-level and long-life radioactive waste in deep geological repositories. All are agreed that at present this is the best method of isolating radioactive waste from human beings and from the environment for the long periods necessary. This does not of course mean that other solutions are not being researched. The Commission does not wish to close any doors. The fact that deep geological repositories are currently the best solution does not necessarily mean they will be the best solution ten years from now. We are inspired solely by our desire to ensure safe management of radioactive waste in the long term. Our aim is to provide effective protection for our citizens.
In this connection, there is scope for proposing an increase for research and development if necessary. I must emphasise we are not writing off other solutions. Quite the opposite is the case. Allow me to reiterate that we are in favour of further research in this field.
Mr President, by way of summary I should like to confirm the main objective of the Commission’s proposal. This is simply to guarantee the highest possible level of safety within an enlarged Europe. In addition to guaranteeing a high level of safety, we wish to make this whole issue more transparent for the citizens and especially for Parliament. We also wish to ensure that the nuclear sector tackles the problem of managing radioactive waste. We hope the various Member States will make a determined effort in this regard.
I must emphasise that implementation of this Community legislation will result in stable and balanced general rules for the European Community sector. Such rules will allow the sector to develop without any part of it being favoured or discriminated against. I think I should mention how pleasing it is to note that the European Parliament, the Council and the Commission are cooperating to endow the enlarged Union with a genuine Community policy on nuclear safety. Such policies already exist for other areas. As I recalled when presenting these initiatives, in the past the Commission tabled proposals on issues such as acceptable levels for bathing waters in the European Union. Parliament and the Council adopted these proposals. There is nothing currently laid down on European levels in this area, however.
With your permission, Mr President, I should like to respond to a point made by Mrs McNally at the start of this sitting. I must point out again to Mrs McNally that it was another honourable Member of this House who declared the Kyoto Protocol dead. I never said so. What I have actually said and will now reiterate is as follows. Unfortunately, it is very likely that the Protocol will not gain the number of ratifications needed for it to come into force. That is something different. Others arrived at different conclusions, not I. I stated that it is important to continue working on the objective of the Kyoto Protocol. I would like to emphasise this again today. It is vital to keep working on the reduction of greenhouse gases. We have to maintain our commitments. That is something quite different. The objective must be pursued.
I should also like to reiterate that if it did unfortunately come to pass that the required appropriate signatures and ratifications were not forthcoming and the Kyoto Protocol did not come into force, the Community would need to reconsider. Sadly, such a scenario could come about, as it seems certain countries such as the United States, Australia and possibly others might not lend their support. This could be because of the statements made recently in Russia. The Union would then have to consider whether the measures adopted to date are those best suited to obtaining the desired outcome, namely the reduction of greenhouse gas emissions. It might prove necessary to consider other possibilities. This is what I stated. I put this forward and stand by it. I think it is entirely reasonable. Regrettably, it is also entirely reasonable to believe that the acceleration of climate change is linked to the very harmful effects of greenhouse gas emissions. That link has actually been scientifically proven.
Europe must therefore continue to take the lead. It must continue to fight and work for an effective, real and adequate reduction of these emissions. It is important to bear in mind that Europe is only one small part of a world it shares with many other countries. Unfortunately, forecasts suggest that Europe will not be the source of future dramatic increases in greenhouse gas emissions at global level. Other countries will be responsible for the rise. Nonetheless, there is a positive side to this. Those countries will become more developed than they now are. They will therefore no longer be classed as developing countries. They will be deemed to be fully developed. That is something we should all encourage and look forward to.
– Mr President, the so-called nuclear package we are debating tonight was devised in response to the enlargement of the Union and in particular to the Green Paper on safety in energy supply.
Enlargement brings into the Union a number of countries producing electricity through fission. The safety culture and the power stations in those countries differ from those in Western Europe. In addition, the technical criteria are at variance with those now common in the Europe of 15.
Thanks to the accession process, the countries in question have met all the safety objectives required set for them. There is absolutely no need for concern on that score. Nonetheless, I would remind the House that nuclear power is not perceived simply in strictly technical, practical or scientific terms. It is perhaps unfortunate that the issue of nuclear power tends to be permeated by ideology and all too often by emotion. Consequently, it was absolutely essential for the Union to provide its citizens with a regulatory framework at European level in order to allay specific and well-founded fears. This nuclear package was devised to meet that need and we believe it does so effectively.
One of the basic conclusions of the Green Paper is that all options for the future of energy in Europe must be kept open. Allow me to emphasise the use of the word all. It does of course cover the generation of electricity through nuclear fission.
Due to the emotional factors I mentioned earlier it is extremely important to ensure that the establishment of a legally binding European regulatory framework guaranteeing nuclear safety becomes a common objective for the Union. This involves a common methodology and the necessary guarantees that any anomaly or incident will be dealt with by reference to the latest available technical developments. Such is the added value the nuclear package also provides for public opinion across the Union.
There was considerable debate as to whether the nuclear package called for directives, or whether recommendations, guidelines or other weaker legal instruments would suffice. In my opinion, Mr President, recourse to weaker legal instruments would have rendered the whole exercise meaningless. What the citizens of Europe are insisting on is that their demand concerning the highest possible standards for these facilities be met. This can only be achieved through a legally binding instrument such as a directive.
With reference to the two specific legislative initiatives considered, I can say that Parliament’s concerns have been appropriately recorded in our respective reports.
I could mention the adjustment of the timetable concerning the creation of final storage sites for high-level waste. I could also mention avoidance of a situation in which European regulations were superimposed on national ones. Such duplication would have been inefficient. Further, efforts were made to ensure the public was fully informed and involved throughout the whole process. I should add that we believed it was essential for the directive on waste to leave open the option of further research in the future. Although storage in deep geological repositories in stable strata is currently the preferred option, the situation could change.
Commissioner, this nuclear package certainly represents a step forward. Your approach to the difficulties arising has demonstrated how, although outwardly frozen, you actually have within you a bow of burning gold and the arrows of desire to take decisions. Lastly, the nuclear package demonstrates something further. It demonstrates that, as one of Spain’s greatest twentieth-century thinkers maintained, the solutions to problems it is difficult to solve at national level lie in Europe.
. – Mr President, Commissioner, the Commission has had good intentions in proposing a directive to improve the safety of nuclear installations. Good intentions are not enough, however. The proposal for a directive drafted by the Commission is inappropriate and should not be approved as it stands.
The fact is that electricity is produced by means of nuclear power. When nuclear power is being used the safety of the equipment must be at a level that is as technically high as possible. The improvement of safety in nuclear power plants today must be a project that both the supporters and opponents of nuclear power are involved in.
In its directive the Commission is proposing a transfer of power from the Member States to the Commission itself. It does not, however, specify in the directive the principles on which it would wield its additional powers. If the directive were adopted, the Commission would virtually have to adopt a position on safety criteria for nuclear installations. Representatives of many Member States understandably object to the directive because they are afraid of high-handed monitoring practices. If nuclear plant safety is to be regulated by a directive, it must define precisely those powers the Commission is to be given and the principles upon which those powers are to be used. Such is not the case with this Commission proposal. Responsibility for the safety of nuclear installations must always lie with the plant itself, by which I mean the polluter pays. Plants have to comply with national laws and the regulations laid down by the national authorities. There must be no attempt to transfer responsibility from the plants to the Commission.
The authorities must act to improve the safety of nuclear installations in collaboration with the International Atomic Energy Agency. The latter has set out principles that represent the world’s best shared experience of the safety of nuclear plants and the monitoring of safety. We have to move forward on that basis. The Commission has no equivalent resources. In fact it has been unable to show Parliament it will have the personnel resources it should have at its disposal if it acquired additional responsibilities in the monitoring of nuclear safety. In that regard, the directive would weaken safety, not improve it. Representatives of quite a number of Member States have also drawn the same conclusion. At meetings led by the Italian Presidency they eventually proposed some fundamental amendments to the Commission proposal, and our committee took a sympathetic view of the Council position in our report.
The Commission proposed in its directive that the management of the decommissioning funds in respect of nuclear power plants should be reformed in such a way that they should remain financially independent of other funds pertaining to nuclear power companies. It was right to insist on that. It is essential to the safety of nuclear installations that adequate funds are set side for the decommissioning of plants whilst they are still operating. They have to be managed in such a way that they do not produce competition distortions in the price of electricity in the market. The Commission proposal is justified in this respect. On account of opposition from the Member States, however, the Commission has been unable to produce a balanced proposal, and for that reason it is only right to keep this outside the scope of the directive and call for a new directive on this very issue.
The Commission has justified the need for the directive with indirect reference to the accession to the EU of the new Member States. According to reports received by the committee, the standards of safety in nuclear power installations in the Member States joining the EU in May is no worse than those in current Member States, especially when we consider that the Ignalina power station in Lithuania is being wound down. We on the committee have worked on this basis. If someone could show that standards of safety in nuclear installations in the new Member States are significantly worse than in the current Member States, that would be an important new item of information.
The committee’s compromise proposal can, I think, be approved as it is. Finally, I wish to point out to the Commissioner that she obviously misinterpreted the committee’s opinion of this matter. Parliament in its report is more in favour of the opinion of certain Member States represented in the Council than that of the Commission, and does not intend to approve the Commission proposal as it stands.
. – Mr President, on behalf of the Committee on the Environment, Public Health and Consumer Policy, I should like to make a few observations about the management of spent nuclear fuel and radioactive waste.
I will start, first of all, with the legal basis. The Commission is mistaken to refer to Articles 30, 31 and 32 of the Euratom Treaty, which pertain only to the health and safety of workers. They are not related to the safety standards for nuclear facilities. The Commission should have adopted the correct legal basis, namely Article 203 of the Euratom Treaty. According to the Committee on the Environment, Public Health and Consumer Policy, this Waste Directive mainly sets unified timetables. This approach will benefit neither the nuclear energy sector, the environment nor the public.
As far as the disposal or storage options are concerned, the Committee on the Environment, Public Health and Consumer Policy is of the opinion that there is no broad international consensus. Even in France, the nuclear energy country , national legislation requires a series of different options to be considered. As for timetables, not one single new Member State will be able to meet the timetable under the current circumstances, not even Finland, which will need another two years.
The Committee on the Environment, Public Health and Consumer Policy also takes the view that the export of waste outside of Europe will have to be banned and that the proposed directive must be amended accordingly. The Commission must publish its current plans for the management and disposal and storage of radioactive waste of all Member States and allow comments to be made. It must draw up a list of waste whose export is not allowed – not into the atmosphere or into the sea – and may not qualify for disposal or storage. In addition, a proposal in the style of Aarhus must be established following compulsory consultation of the public.
With regard to the safety of nuclear plant, the Committee on the Environment, Public Health and Consumer Policy is of the opinion that the current amendment to the directive will not lead to an improvement because the international, worldwide directives that are already in place are more or less taken as a basis. We also have to get off our chests the fact that the dismantling funds should be paid for by the nuclear energy sector itself and not by the taxpayer. We therefore take the view that the directive should be tightened up drastically so that it results in the introduction of the latest safety standards, compliance with which can be enforced effectively. This too is missing from the present proposals.
Finally, I should like to comment on the remarks made by Commissioner de Palacio about Kyoto. I assume that she was expressing her personal view and that she did not represent the view of the entire Commission, for she is not responsible for this dossier. I will therefore ignore her remarks with regard to Kyoto.
– Mr President, I wish to thank my colleagues for their excellent work in drafting these reports. This has been a long and demanding exercise in which patience has been truly put to the test. Producing a report on safety standards in particular has at times been a real game of cat and mouse with the Commission and the Council. Luckily, however, the institutions began to see eye to eye last autumn and Parliament has been able to discuss the current version.
In its proposals, the Commission began to make slightly curious assumptions. The timetable with regard to the issue of waste was pulled out of the air and is completely unrealistic. Regarding funds, the Member States must have the chance to decide on the form funds and reserves should take, as long as they ensure that a certain amount of funding is available if needed. The Directive on safety standards was in that sense funny in its original form in that it did not speak any more about safety than it did standards. Furthermore, with regard to definitions, many concepts remained, and still partly remain, very much up in the air. For a long time it was unclear as to whether there would be any standards, when they might possibly be introduced, what shape they would take, who would formulate them, where they would apply, and so on and so on.
As has been said, both rapporteurs have done some excellent work tweaking the reports to make them more realistic and practical. During its presidency Italy played an important and conspicuous role in the Council and helped take the package forward. I hope and believe that Ireland will continue to use the same constructive and cooperative approach as its predecessor, Italy.
It is still unclear what the added value of the proposal for safety standards will be. It goes without saying that the role of the national supervisory authorities will have to be called into question. Cooperation between the EU, the International Atomic Energy Agency and the Western European Nuclear Regulators’ Association must be stepped up. Owing to its obvious lack of resources and know-how, the Commission cannot now nor in the future have anything but a coordinating role in cooperation on nuclear safety.
In its proposed format, then, this is not any complete directive package, but, as I see it, those who are in favour of safe and environmentally friendly nuclear power will have no alternative but to give their support to both reports in their present form. I am for high safety standards and voluntary cooperation between the Member States and the authorities.
– Mr President, I would like to start by thanking the rapporteurs most warmly for these reports, as also all those who played their part in preparing this debate. I would, though, also like to thank the Commission, for in my many years in this House – almost twenty-five of them so far – never before has a Commission dared to put its head as far above the parapet as this one when it comes to the safety of nuclear power stations and the safe disposal of radioactive waste. I really would like to thank you for that.
I see that as progress, as an advance on what we have had up to now, for a remarkable contradiction is apparent. On the one hand, one cannot deny that there are of course such things as radioactive risks and that these are transnational in nature, but, on the other, we refuse to acknowledge that these transnational risks need to be managed on a European basis. These directives do nothing to resolve that contradiction, but we have, all the same, moved on a bit. It is for that reason that I favour a directive rather than the recommendation that some Member States are demanding, some of them with very different considerations in mind. Not the least reason why I favour a directive is that it will be capable of being extended in future. Admittedly, as many have already said, these directives leave responsibility with the Member States, but, as things stand today, that makes sense and that should be affirmed; directives do have the advantage that the responsibility, being with the national governments, will become more transparent in future. What that means is that we – or rather those of us who will be re-elected – will have the opportunity to hold, in this House, a debate on inspection reports.
My next point is a brief one on the Vidal-Quadras Roca report: what is waste? There has been much discussion of the way in which waste has been defined in an actually political way, which the Commission text has also done to some extent, in other words, that waste is waste if it is not reused. Physically speaking, though, it can indeed be reused, and that is why retrieval is extraordinarily important. It may very well be that, in a century or two’s time, what is now waste will perhaps again become fuel; it is certainly feasible in terms of the physics involved. As we should leave future generations that option, retrieval must be a possibility. I might add that this should also be done for ecological reasons; we may well not believe this to be possible, but one day it may be that.
Next, let me turn to reduction – of waste, of volume, of toxicity – and I would like to address something that we have not discussed in this House, but that we certainly will have to discuss in the future, namely the transmutation of long-life isotopes. It is, in principle, very definitely possible for transmutation to reduce the half-life of long-life isotopes, especially the minor actinides, and also the volume of these pollutants or of this waste, so that less toxic matter has to be finally stored. Interestingly enough, though, this requires research, and a new generation of technology, and the possibility cannot be excluded of this becoming part of the technologies and philosophy intrinsic to and incorporated in the reactor, perhaps in the fourth generation of nuclear power stations. Although I mention this only in passing, that too is not something that should be ruled out. Work is in any case being done on it and on Generation 4, and the Commission is playing its part in it.
The next point to which we had to devote a great deal of attention, is the funds issue, that is, of how the decommissioning of a power station or installation is to be funded. What we have now got presented to us by the Council is a much-reduced form of this, and it is probable that a majority of this House will vote in favour of it. Whilst I think that is sensible, one question that will not thereby be resolved is that of competition, in view of there being not only the Euratom Treaty, but also the competition articles. It may well be that someone will realise, and point out, that there are enterprises that have to put aside a lot of money for these funds, whilst others get funding from their governments; does this not put at a competitive disadvantage those who put money into these funds? The directive makes no reference to anything of the sort, and I do not suppose that this is what the Council of Ministers intended, but I am certain that this issue will again need to be discussed in the next few years. All in all, I see this debate and the directive as progress, and hope that we will, tomorrow, adopt the reports by a large majority.
Mr President, Commissioner, ladies and gentlemen, in the important debate on the nuclear package, my position, and that of my group, the Confederal Group of the European United Left/Nordic Green Left, is clear.
We do not, on this occasion, have to take sides in the confrontation between those in favour of, and those against, nuclear energy. We have to start from where we are in terms of the planet’s energy needs and in terms of how to respond to these needs. I would draw your attention to a few figures: at present, we use the equivalent of ten billion tons of oil, 90% of which is fossil fuel. Looking further into the twenty-first century, we observe that our needs are going to double by as early as 2050 or 2060, even if we are unwavering in our efforts to make energy savings.
We do not, therefore, have the resources to do without nuclear energy. If we were to do so, we should both be short of energy and see more serious pollution of the planet. We must therefore do everything to improve the management of nuclear energy.
That is why, regarding the management of radioactive waste and spent fuel, I congratulate Mr Vidal-Quadras for the quality of his work. In particular, he proposes an essential change. Each Member State should, between now and 31 December 2006, set its own deadline for preparing and presenting a waste management programme. That seems to me to be more realistic than the Commission’s proposal.
The report also poses the problem of the nature of the waste in question. Does it amount to freely circulating merchandise? For us, the waste is not ordinary merchandise, and we agree to specifying that, although a Member State’s programme may provide for the transfer of nuclear waste to another Member State, no Member State is obliged to accept such imports.
When, finally, it comes to the safety of nuclear installations while they are being operated or decommissioned, I also wish to congratulate my colleague, Mr Seppänen, who has been very skilful in carrying out his work as rapporteur. The Commission’s proposal was not really satisfactory, and Mr Seppänen was not content to ask the Commission to try to come up with something better. Instead, he listed the shortcomings and put forward constructive criticisms, which my group and I support.
Yes, our European Parliament and our Commission may genuinely be said to have worked well, overall, on this nuclear package.
Mr President, I am sorry to hear that the Commissioner is ill this evening. I think her remarks addressed earlier to Mrs McNally were actually intended for me, but I am very happy to see that she is not symbolically sporting a headscarf in solidarity with Islamic fundamentalists. I would be appalled at that, but I am sure it is something she would never do.
Your proposals, Commissioner, are totally misleading. Whilst superficially proposing to increase nuclear safety, they hide their true purpose which is to revitalise a totally defunct nuclear industry. The nuclear package represents a coordinated effort to prepare for further development of atomic power in an enlarged European Union and it has been stripped of all meaningful safety requirements. It will receive no support from my Group. Commissioner, you may have bitten off more than you can chew, but that is for you to decide.
As an Irish MEP I would strongly urge non-nuclear countries like Ireland to take a stand against this nuclear package and I am sorry that it has not so far done this. I will be urging it to adopt such a position as this directive is not a first step in the right direction, but in fact a giant leap backwards. It is a recipe for a bureaucratic nightmare with zero safety gains.
Regarding safety, the draft directive claimed that it would introduce common safety standards, but this directive, as drafted, does not set out those safety standards. It only sets out basic obligations and general principles. In fact it calls for pre-arranged reviews of nuclear safety authorities, rather than a proper inspection of nuclear facilities, and that is clearly nonsense.
The current draft will not lead to an increase in nuclear safety in the EU or the accession countries, because all nuclear states in the EU and the accession countries are already parties to the International Atomic Energy Agency's Nuclear Safety Convention and must already report on the safety of nuclear power stations. Some inspectors think that it will actually have a negative effect.
On the particularly thorny question of reprocessing, we have high level waste that needs to be made safe much faster than is currently the case, and this processing should be continued.
Where is the justification for this directive? It is illogical given the huge variation in size of nuclear programmes. We need to exclude the exportation of waste and indeed, as has already been said, the timetable is way out of line with what the Member States can achieve. Think again, Commissioner. This is a bureaucratic nightmare and a nonsense.
– Mr President, what I basically want to say is that I think there is no justification for the European Parliament having no right of codecision in nuclear matters. That decisions should be taken about support measures for a source of energy that in any case gets preferential treatment without the approval of the representatives of the European people is contrary to every democratic principle. In the final analysis, this is about nothing more or less than European taxpayers’ money. Any increase in Euratom’s credit limit should be firmly rejected. The transaction limit has not yet been reached, so there is not even any need for the increase. Safety improvements and decommissioning measures can and must be funded from the money available. Euratom loans are fundamentally inconsistent with the directive on the internal market in energy and put other energy sources at a disadvantage.
As I see it, the directive on nuclear plant provides for nothing other than the control of the controllers, but it does not, unfortunately, put in place the uniformly rigorous, transparent and legally binding norms in the field of nuclear safety that Parliament has been demanding for years. If further hindrances to free competition in the energy market are to be avoided, the funds for decommissioning and waste disposal must be administered transparently and in strict and invariable separation from each other, and must be subject to monitoring by an independent authority. The way the rules are applied in France and Germany, with reserves used for quite different purposes, is a threat to free competition in the energy sector.
What can be said, in general terms, about the storage of radioactive waste is that the mere fact that there is no sure solution to how to dispose of nuclear waste shows how irresponsible it is to build new nuclear power stations. It also beggars belief that certain countries are able to get rid of waste that gives off radiation by exporting it to – of all places – those third countries that are not so fussy about nuclear safety.
Mr President, I sympathise with the Commissioner over the vagaries of temperature in this building.
To paraphrase William Shakespeare, I come not to bury radioactive waste but to praise nuclear energy: that is to say, to provide a reminder that nuclear energy is vitally important to European electricity and, therefore, our people must have great confidence in the safety standards applied to its generation.
There has been an interesting debate about whether this should be a directive, which is binding, or a non-binding instrument. I would remind colleagues that the existing instruments covering nuclear safety – national regulations and the Convention on Nuclear Safety – are perfectly and wholly adequate. Let us remember that the buck stops with the Member States. However, what a directive can do is to change the perception individuals have of nuclear energy and their judgment as to whether or not it is safe. That is vitally important.
I welcome the changes to the treatment of decommissioning funds in the main text, which was a very important issue. I also welcome the principle involved in the proposal on decommissioning waste – the principle of setting deadlines for adopting a programme and choosing a site. I say that because Member States must take decisions and they – my own included – must be pushed into taking those decisions. That is the vital role of this proposal. Let us have flexibility, but let us set deadlines. That also will enhance public confidence.
Mr President, I would like to thank the rapporteurs and the Commissioner, and commiserate with her for her illness. Although she was actually speaking to Mrs Ahern, I hope that whatever happens to Kyoto, we would pursue policies on a no-regrets basis, which, apart from helping the climate, make complete business sense.
The package is, as the Commissioner said, a response to the European Parliament, which is in turn responding to the very real fears and concerns of European citizens, as is our duty – my voice sounds rather similar to yours, Commissioner, I apologise: I too have a cold.
Whatever one's views about the future of nuclear power, mine are considerably less optimistic than those of others who have spoken. I believe that market liberalisation means there is practically no future for nuclear power without a huge change in the ability of states to promote it. I believe that technical advancement in other forms of energy, including perhaps nuclear fusion, make the future very unsure. We are talking about the present, namely the present dangers of nuclear accidents and the present uncertainty surrounding the disposal of existing radioactive waste. I regret very much that the changes which the Convention could have made to the Euratom Treaty were not seized upon – in great cowardice – by Member States and by the Convention.
As far as radioactive waste is concerned, there is no agreed solution. The Royal Society in the United Kingdom pointed out that the so-called solution of deep geological burial has many uncertain points which need to be solved technically. There is no public acceptance either in my country or in many others of deep-level storage. We must look at other possibilities, including partition and transmutation. The issue of decommissioning funds is one that has been rightly raised and is of great concern. I am glad that has been tackled.
The risk of accidents, with which Mr Seppänen's report and your draft directive are concerned, has also been strengthened because of 11 September, as has the even more serious security question which is now facing us. I read today that Germany has come up with a somewhat bizarre solution which appears to be to cover nuclear power stations with artificial fog! Frankly, we need to be a little bit more constructive than that.
I have some doubts about the capability of the European Commission to have the resources and rigour which our citizens demand. Therefore, my Group, although it supports the two reports, wants a lot more from you, Commissioner, and from our Member States. I hope that will be forthcoming. Citizens really worry about these issues.
– Mr President, ladies and gentlemen, Commissioner, even though the trend right across Europe is to leave nuclear power behind, the Commission is doing the donkey work for the ailing nuclear industry. Rather than opting for the energies of the future – by which I mean renewable energies – you are trying to revive the nuclear energy industry, using artificial means to breathe new life into an industrial sector that is already dead. This shows what close links you have with the nuclear lobby. What you, Commissioner, have put forward under the pretext of standardising safety norms in the enlarged EU is actually a massive programme of support for the European nuclear industry, which cannot pay its own way. Instead of imposing real standards of safety, what you are basically doing with these soft and undefined basic standards is, I believe, trying to give the public a tranquillising pill. What your nuclear package actually lacks is any hint of any drastic tightening-up of the safety provisions; on top of that, you are trying to impose the burden of monitoring the nuclear installations on the Member States. We know that you have no solution to the problem of disposal, so it does not help when you try to set really unrealistic deadlines for individual sites, and I find it even more scandalous that you are, indirectly, inviting the Member States to shuffle off onto Eastern Europe the problems with disposal that they have not been able to resolve. Especially in terms of the illegal dispersal and discharge of radioactivity into the environment, I regard that as enormously risky.
Mr President, I also want to thank the Commissioner for the brilliant work she has done on this matter. I wish to comment on two things. The first concerns waste. Considering how Sweden, with its model project in Oskarhamn, has shown how highly radioactive nuclear waste can be got rid of, I would recommend those who are in doubt to go over there and see how it is done. You take a bus, travel five kilometres into the mountain, and you can see what they are doing. It is public and easily accessible. The method appears to be clearly delineated. It is well accepted, and the sites designated for possible final storage are well accepted in the municipalities, where more than 70% of citizens have agreed to have them.
I consider the problem of waste to have been solved in technical terms. If anyone wants to carry on a smear campaign against nuclear waste, they are welcome to do so. We are all entitled to our opinions. I am pleased about the option of being allowed to export nuclear waste. In Denmark, we have 230 kilos from our experimental reactor and elsewhere which, under the current rules, we apparently have to store ourselves at an additional cost of approximately, or more than, EUR 100 million. If we are not permitted to place it with the very many tons that exist in other countries, we shall acquire an additional expense to no purpose. We are therefore pleased about being able to export waste to countries that will accept it, that fulfil the EU’s safety requirements and in which we are certain that inspection and such like guarantees that the waste is being constantly monitored.
I am opposed to nuclear energy and opposed to the nuclear package. Nonetheless, I wish Mrs de Palacio an excellent year and, above all, very good health. That being said, our Parliament must not be led astray by the Commission on nuclear matters. I am adamant that what we have here is a concerted campaign to misinform and brainwash our populations, who are more and more sceptical about the nuclear issue.
The Commission would like to convey the impression that, with the wave of a magic wand, it is settling the issue of the management of nuclear waste, whereas thirty years of research have ended in failure. Nuclear safety in the power stations of the new Member States would be better guaranteed without putting some new standard in place or by proposing to grant loans to the nuclear industry, thereby giving it an advantage over clean, renewable energy sources which have difficulty gaining a foothold. Whereas all opinion polls show that the problem of nuclear waste, some of which – it must be remembered – has a life span of millions of years, is our fellow citizens’ main worry in environmental matters, the Commission considers, in view of its project, that burying nuclear waste is apparently the solution, and this without scientific proof. If, by any chance, the European Parliament were to come out in favour of burying radioactive waste, this would be a disastrous political signal for the inhabitants of Bure in Lorraine, the prime site for carving out in a deep clayey stratum a laboratory designed for testing the reaction of highly radioactive nuclear waste. Without any comparative study and without any democratic European debate on the future of nuclear waste, this decision would give the Bure site its one-way ticket for burying European nuclear waste and would turn it into the nuclear dustbin of Europe.
There is still time to respond by asking the Commission to try to come up with something better regarding waste management, both by proposing that waste be stored underground within the power stations and, above all, by putting in place new, demanding standards where nuclear safety is concerned. Finally, a last question, if you would allow me: how does the Commission intend to set about asking France to provide the public with wide-ranging information on the transport of nuclear material, when this issue has been classified as a top-secret defence matter since last August.
Commissioner, I shall begin on a humorous note. I think your look suits you very well. I have, in fact, always called you the nuclear ayatollah, and I think that this evening’s photograph is likely to be almost perfect.
I will limit myself to segregated decommissioning funds. These funds are the single biggest distortion in the liberalised EU electricity market. EDF, EON and RWE are buying up other companies with billions from these funds.
Mrs de Palacio, when we discussed the Liberalisation Directive, we as a Parliament said that we should tackle this problem under the EU Treaty. You said: 'Don't worry, we will tackle it under the nuclear package under the Euratom Treaty, because that is a good way to do it'. I did not trust you at that time. Today we know that you fooled us. You knew one-and-a-half years ago, through your legal services, that it is not possible under Articles 31 and 32 to have segregated decommissioning funds. You waited for the legal services of Parliament and the Council to come out with it, but you knew it! I challenge you to publish the legal service advice on the nuclear package so that the whole world will know that you fooled us on this issue.
Mr Chichester, as a fair and plain-speaking English MEP, you got directly to the point when you asked what added value the directive has. It is a public relations exercise for the European public. You understood very well what this is about.
. – Mr President, we know all about . It is just too bad. Such is life.
I believe issues such as nuclear power are very serious indeed. It is not appropriate to tackle them from a religious standpoint. In my view it is important to make an effort to be rational. Account should be taken of the current state of technological development, the current state of the European Union, the current state of international and European institutions and of current energy needs. Problems such as meeting the Kyoto objectives should also be borne in mind. There is no scope for rabble rousing in dealing with such issues. Nonetheless, I do appreciate that concern might be felt. I also appreciate that the views of others might differ from my own. I can even appreciate that it is possible to hold a view running counter to the Commission’s proposals for solving these problems. After all, these are the very problems we are dealing with.
I fail to understand, however, how plainly irrational positions can be adopted on this issue. It is an issue which is unfortunately very important for the future of the European Union and for the safety and well-being of its citizens.
Today’s debate concerns initiatives regarding the safety of nuclear power stations. It also concerns the treatment of radioactive waste. Nuclear power stations are not the only source of radioactive waste. I would remind the House radioactive waste results from a whole range of industrial activities other than the generation of electricity. Medical procedures produce waste of this kind too. I am sure honourable Members are not opposed to medical applications. I am sure too that the House does not wish to put a stop to scientific advances resulting from progress made thanks to this technology. The fight against cancer is one example. I suggest all these aspects are discussed. It is essential to guard against seeing everything in black and white in a completely irrational way.
I can understand all the approaches to this issue. What I cannot understand, however, is not making even the slightest effort to have a rational debate on such serious matters.
Turning to the second point, it is claimed that what is on the table today serves no purpose whatsoever. May I enquire how these critics think the Union has been working with the candidate countries all these years? It is alleged that the International Atomic Energy Agency alone is sufficient. Allow me to pose a further question. If that is the case, what is the Union trying to negotiate with Russia, for instance, with a view to improving the safety of its nuclear facilities? It should be remembered that the candidate countries have all been members of the International Atomic Energy Agency from its creation. If there were no added value to the measures under negotiation and on the table today, none of them would have been necessary. Quite simply, all that would have been required would be to allow the candidate countries to continue abiding by their interpretation of the IAEA’s rules.
In my view, the argument adduced by those who maintain that all this means nothing just does not stand up. All this actually means a great deal. It means equivalent safety standards will apply to all facilities. Candidate countries have been required to strengthen and improve measures. In some cases they have been required to shut down their reactors. What is on the table today means these same standards can be required everywhere and can be imposed in future. Ladies and gentlemen, this therefore amounts to guarantees. I find it impossible to understand the stance adopted by some individuals. It would seem they are opposed to the proposals and would actually like there to be an accident to blow everything sky-high. That attitude beggars belief.
I simply cannot understand how it can be argued that strengthening safety means pandering to the nuclear industry. That amounts to saying it is best to leave things be and run major risks.
This package is set to have significant impact on the safety of nuclear power stations. It will impact on waste management also. With regard to the latter, I grant that the dates set in the original text were over-ambitious. Nonetheless, cut-off dates will be set. Countries will therefore be forced to take decisions. It is important to bear in mind at the outset that there is no question of deep geological repositories being perceived as the only solution, to the exclusion of all others. Quite the opposite is the case. Research into waste disposal is being financed. In particular, this is true of all the research into transmutation. The latter is one of the most promising options for the future. This does not mean it is not appropriate to take certain measures here and now. I certainly agree with Mrs Isler Beguin regarding temporary geological storage. Finland has opted for this. The decision was taken to set up geological storage for fifty years. This is not a permanent facility. There is therefore scope for other solutions in the future. That is what is being suggested as a way forward. All Member States of the Union would do well to learn from the Finnish approach. Decisions should not be evaded and left for later governments to take. It is essential to assume responsibility and move forward on these issues.
This is not the kind of issue the companies can deal with. It calls for decisions at the level of the governments and competent authorities in each of the Member States of the European Union.
This proposal also has significant implications for funding. Such is the proposal prepared and endorsed by the Commission.
It may prove necessary to agree on a less radical approach than the one in the proposal. That would be something quite different. I should state that it could only come about in the context of a global agreement with the Council. In any case the outcome would be far greater transparency regarding the nature and management of funds. I could quote a case where bankruptcy was declared. Subsequently, when funds where needed, none were available, because funds for decommissioning had been allocated to the bankruptcy fund.
I am bound to say that work is under way within the Council. The outgoing Italian Presidency presented a number of proposals. I trust they will be taken forward by the incoming Irish Presidency, as they should facilitate progress on this crucial issue. They will also allow work to continue in this sector as it has in others.
I have a challenge for certain honourable Members. I would like them to identify any directives predating the present Commission and providing genuine support and backing for renewable energy in Europe. I challenge the honourable Members to come up with any. I mean specific measures, not mere declarations. By contrast, I am certainly in a position to circulate directives prepared and adopted during the present Commission’s term of office. Further, I challenge anyone to come up with specific measures on energy efficiency predating this Commission’s term. There was hardly anything at all, other than declarations. On the other hand, I am indeed able to list the achievements of the last four years.
In conclusion, Mr President, I should like to say that the Commission has not adopted an ideological stance with regard to energy. The Commission works on the basis of objectives and criteria. Its objectives are to guarantee the safety of the population, to provide maximum transparency for the citizens and to guarantee a safe and reliable supply of energy for the European Union. Consequently, the Commission works consistently in the interests of the citizens, employing a range of instruments. The Commission is constantly striving to promote energy efficiency and to support renewable energy. It also strives to ensure safety in the nuclear industry and the safety of radioactive waste. It should be remembered that as I mentioned earlier, nuclear power stations are not the only source of radioactive waste.
Thank you, Commissioner.
I see that our rapporteur is requesting the floor, so we shall listen to him.
. – Mr President, Mrs Ahern is a much-respected fellow Member of this House and I hold her in high esteem. Sadly, at the end of her intervention she referred to the nuclear package as nonsense. That amounts to condemning as totally worthless the work undertaken by the Commission. By implication, Mrs Ahern also condemned as totally worthless the work undertaken in good faith by the rapporteurs with a view to improving on the Commission’s proposal. All this work was dismissed as nonsense.
In my view, Mr President, nonsense is an unduly pejorative word to use. I would never resort to it to describe Mrs Ahern’s views and opinions. I would certainly refrain from referring to them as nonsense. I might say they were mistaken, lacking in rigour or unrealistic, but I would never dismiss them as nonsense.
For the sake of my personal regard for Mrs Ahern, and in the interests of parliamentary courtesy, I therefore call on Mrs Ahern to withdraw the word nonsense. As I said, I believe it is unduly derogatory.
Ladies and gentlemen, given what time it is and the state of the debate, we should be here all night, without anyone succeeding in convincing anyone else in this Assembly, if I were to give the floor to all the MEPs requesting it. That, in any case, is my own feeling.
I shall, therefore, only give the floor for 30 seconds to Mr Turmes, as I have the impression that he has a genuine question to put to the Commissioner. After that, we shall conclude.
I asked a question about the legal basis, Articles 31 and 32, and the decommissioning funds. I distrust the Commissioner. The only way I could believe the Commissioner would be for the Commission to publish its legal opinion on the nuclear package. Would the Commissioner agree to that?
I shall say simply that the legal basis – Articles 30 and 31 of the Euratom Treaty – has been accepted by the legal services of the Council and the Commission.
If I understand correctly, Mrs Ahern, you are requesting the floor, on the basis of our Rules of Procedure, in a personal capacity. I give you the floor on that basis alone and for a maximum of one minute.
Mr President, I wish to speak in a personal capacity on a point of order because I have been traduced here tonight by the rapporteur, Mr Vidal-Quadras Roca. I am entitled to my opinion, and so I repeat that this directive has been stripped of all meaningful safety requirements. It has to add to the existing safety requirements of the IEA, therefore it is a nonsense. Not only is it a nonsense, it is a scandalous nonsense. The genuine work that has been done is, as has been said, a PR exercise – a whitewash exercise. This is very clear from the Council's response. The Council has – and will retain – the ultimate responsibility for the nuclear safety of our citizens.
Your minute is up, Mrs Ahern. I believe that everyone has been able basically to understand what the positions were on the various benches of the Chamber.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report (A5-0443/2003) by Mrs Breyer, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision amending Decision 77/270/Euratom empowering the Commission to issue Euratom loans for the purpose of contributing to the financing of nuclear power stations (COM(2002) 456 – C5-0570/2002 – 2002/0246(CNS)).
. – Mr President, I speak on behalf of Mr Solbes, who has asked me to convey his apologies.
The Euratom loan instrument was set up in 1977, pursuant to a Council decision. It is a mechanism enabling the Commission to award loans to help finance nuclear power stations in the Member States.
Following the 1986 Chernobyl disaster, the Commission broadened the scope and the loan instrument in 1994. The intention was to contribute to financing projects aimed at improving the safety and efficiency of nuclear power stations in the aforementioned countries.
It was stated clearly that permanent closure of facilities was eligible for funding. The hope was that this instrument would encourage the countries concerned to undertake the necessary improvements regarding nuclear safety. The maximum Euratom contribution was set at 50% of a project’s cost.
At the end of the 1990s agreement was reached on a loan to Bulgaria and Ukraine. As the sum involved was close to the maximum permissible for Euratom loans, the Commission found it necessary to inform the Council of the need to present a proposal to raise that limit.
Romania recently applied for a loan. The Commission is due to consider the application this month. Should it be approved, the current limit on loans would be reached. There would be no further opportunities for finance and the Euratom instrument would cease to be operational. Consequently, it is not possible to accept any loan requests on that basis at present. Nonetheless, there are important sectors in which the instrument could be helpful to the Commission’s policy on nuclear safety.
Firstly, the safety of eight nuclear power stations in three candidate countries is giving cause for concern. The Commission has called for their closure at the earliest possible stage of the enlargement process.
Another possible important measure concerns first generation nuclear reactors in Russia. The Commission could play a part in their closure. It could also help to improve the safety of a number of Russian plants where work is not proceeding to plan due to lack of funds.
Lastly, another project that could potentially benefit from Euratom funding involves improving the safety and efficiency of 14 plants currently operational in Ukraine.
Every one of these projects concerns improving safety and facilitating the closure of unsafe power stations. If you, honourable Members, bear all these ventures in mind, you will readily understand why the Commission is calling for the Euratom mechanism to be increased by EUR 2 billion. The proposals would ensure that the countries joining the Union this year plus the remaining candidate countries could continue to apply for loans to improve safety and efficiency and also for loans to fund permanent closure following accession. Our proposals would ensure these safety projects would still be eligible for Euratom funding in an enlarged Union.
Our proposal is as follows. We wish to raise the maximum level of loans, and modify the scope and the instrument. It is not, however, proposed to modify the scope of loans to Member States, as that would require changes to the Euratom treaty.
New investment in the Member States is not formally excluded from the proposals. Nonetheless, the Commission believes priority should be given to nuclear safety and permanent closure. The Commission will have the opportunity of assessing the individual merits of applications when it studies each of them in turn. It would be prepared to combine both proposals if agreement were reached with the Council. I would, however, encourage the House to express its support for the Commission’s general guidelines on the proposals before they are submitted to the Council. The guidelines should encourage the Council to adopt the proposals.
. – Mr President, ladies and gentlemen, Commissioner, in November 2002, the Commission proposed that an additional EUR two billion in credit should be granted to Euratom, thus raising the amount already loaned from EUR 4 billion to EUR six billion. At the same time, because of the enlargement of the EU, the Commission changed the purpose for which the loan was made and the conditions to which it was subject.
Euratom loans were first set up in 1977, and the amount has since been increased five times. The last time this was done, in 1990 – when the amount was increased to EUR 4 billion – the decision was taken that the credit limit of EUR 3.8 billion had to be reached before any increase could be considered. It is unfortunate that the committee has to date had no response to its query as to how much had actually been spent. The Commission’s calculations included EUR 688 million for the completion of K2R4 in the Ukraine, although it had to admit last October that this was not the amount spent on completing these reactors and that the Ukraine would be drawing on an amount of at least EUR 175 million, and at most EUR 500 million.
I think it very important that we bear in mind the fact that this change in the situation regarding the K2R4 reactors is not in accordance with the 1990 resolution, especially in view of the potential legal difficulties. Even though the Council debates the amount of the Euratom loans and the use to which they are put, Parliament has not, officially and formally, been consulted about the EUR 2 billion increase.
This enormous increase in credit has been the subject of critical debate, and my report gives expression to the regret that Parliament has not been consulted about it or about its potentially adverse effect on the European internal market.
My report, moreover, calls on the Council to consult Parliament in the event of any substantial amendment to the Commission proposal, especially in view of the fact that the Commission’s proposals are combined in a single document. It is precisely because the Council is working on a single document, discussing both the amount of the loans and their conditions, that it would be most regrettable if this House were, today and tomorrow, to be giving its opinion on a document that is utterly obsolete – as will quite conceivably be the case.
I would ask you to revisit this subject, for it would be a waste of our institution’s time and derogatory to this House’s dignity for us to hold a debate and vote on an utterly obsolete document, one that is currently being debated in the Council in a quite different way. We in this House expect the Commission to be honest about this.
As has already been said many times over, the Commission proposal contains two decisions, and what this means is that the Commission is taking the proposals apart, while we in this Parliament are not consulted about the increase. It also means, though, that the Commission has not incorporated in its proposals the resolutions that this House discussed in the course of the debate on the Convention’s draft for a constitution, in which we urged that the Euratom Treaty should expire in 2004, by analogy with what had happened with coal and steel. I think you should bear that in mind as well, Commissioner; Parliament has urged this on many occasions. Earlier in the debate, you yourself said that renewable energies are practically going without, so it is the case that only one source of energy receives loans of this sort.
I would like to conclude by saying something very briefly. I am aware that what I say in my capacity as rapporteur has to reflect the position taken by the committee. In committee, there was a very close vote on the amendment from the Committee on the Environment, Public Health and Consumer Policy, which provides for loans to be made only for plant already in operation and only outside the European Union, to avoid competition being distorted. Quite apart from the fact that the committee rejected that only very narrowly, we must, tomorrow, be very careful to bear this issue in mind when we vote. Having only recently debated and adopted the directive on the European internal market for electricity and gas, we should not tolerate any distortions of competition.
. – Mr President, the Commissioner has been on the receiving end of much criticism, so please allow me, outside my speaking time, to hasten to her aid and thank her for putting two proposals before us, enabling us, for the first time in this Parliament, to discuss nuclear safety. That is something quite tremendous and quite new, for which, Commissioner, many heartfelt thanks; Mr Linkohr knows what he is talking about when he says that the Commissioner has put her head a long way over the parapet.
On the subject of the Breyer report, let me say, as the Committee on the Environment’s rapporteur and also with real conviction, that we cannot imagine this House approving these proposals in their present form. The granting of Euratom loans for new nuclear power stations cannot be accepted under any circumstances. We all know that Euratom loans support the nuclear industry in a way that distorts competition; with their more favourable interest rates and their high political risks covered, nowhere in the whole of the energy sector is any other form of investment even comparable. The Committee on the Environment, Public Health and Consumer Policy has made it abundantly clear that, of the European Union’s fifteen Member States, six have never taken up the production of nuclear energy, and six have decided to abandon it, which leaves just three Member States. That is something that must be borne in mind. We have also made it very clear that the issue of the final storage of nuclear waste remains unresolved until it is resolved worldwide. We may well know where we would like depositories to be, but we will not have them for another twenty years, so the building of new nuclear power stations is simply not acceptable. Funding should be given solely to projects to improve nuclear safety and to decommission installations, and not, as the Commission proposal envisages, to plant already in use. That is not acceptable.
We do, though, want to have research projects, into pilot installations for safe final storage and into nuclear plant, and we want to see these supported. The introduction of uniform and binding safety standards throughout the EU is unreservedly to be welcomed, and for that thanks are due to the Commissioner. This standard is to reflect the state of the art. I believe that we are doing much as people did in the Middle Ages, when they dumped their ordure on the streets and wondered why they got ill. In that we have no final depositories, but merrily go on producing waste, we are still in the Middle Ages. I believe in human intelligence; we should do our research, look for solutions, and only when we have them should we produce.
– Mr President, my colleague Mrs Breyer likes to compare this loan facility we are speaking of to state support for one form of energy production which creates market distortions. Sometimes it seems that the meaning of the word ‘loan’ was forgotten whilst the analysis was being conducted. The other theme has been the market distortions that result from systems of financial support. How much are renewable energy sources being subsidised? Are we actually talking about loans, where every cent is paid back with interest? There has been talk of the existence of other kinds of facilities.
The Euratom loan scheme has served us Western Europeans for very many years. In recent years the benefits have been channelled mainly in the direction of the candidate countries. It is true that in the 1970s and 1980s nuclear power plants were built in Western Europe with the help of these loans. Loans for building new capacity, however, have not been used for a long time. The best example of this is funding for a new unit to be constructed in a certain country in northern Europe. Private investors were interested in building new nuclear power facilities so that a 1 600 megawatt unit would have had funding for the construction of a facility with 2 500 megawatt capacity. This is indisputable proof, if ever there was any, that Euratom loans are not needed to finance new capacity.
There is nothing wrong with nuclear power plants in the candidate and other Eastern European countries receiving funding in this way to improve the safety of installations. It is interesting to hear Mrs Breyer encourage the Group of the Greens/European Free Alliance to adopt a campaign against nuclear safety.
I am in favour of the Euratom loan scheme continuing. It is important for improving standards of safety in nuclear installations in third countries.
– Mr President, just a few words on the support measures: to be sure, past decades have seen a lot of money poured into the promotion of nuclear energy, just, incidentally, as it is today into renewable energies. I think that is right. If you put that in terms of kilowatt-hours, in the case of nuclear power, the amount is down in the one-thousandths, whilst, with renewable energy, we are talking about tens of cents. I am not saying that I am against it; I just want to make the proportions clear.
Tomorrow, the issue of the Euratom loans will probably boil down to the question of whether we should support nuclear power stations in the course of construction or those that are being used, on which subject the only thing I have to say is that we are indirectly supporting nuclear energy in Russia by buying more and more gas from the Russians. Russia will be unable to supply much of this gas in future unless it cuts back on gas at home, which will be replaced by electricity from coal-fired power stations and from nuclear power stations that are being built. Perhaps we should give some thought to that when we talk about a European energy strategy. Our increased use of gas does, it is true, mean that we are improving our record on CO2-emissions, but elsewhere, more CO2 is being produced from coal-burning power stations, or nuclear power is being promoted. That is something else we should bear in mind; it shows that our own energy strategy is not always consistent.
I believe that we should vote in favour of these Euratom loans, quite simply because of the improvement in safety. It was for this reason that the Council of Ministers, after Chernobyl, increased the funding for Euratom loans. I believe that the argument still holds water today.
Mr President, there is no justification under Euratom for allowing the Commission to extend the Euratom loan by EUR 2 billion, as proposed in November 2002, bringing the loan up to EUR 6 billion altogether. This loan has been increased about five times since it was set up in 1977 and is a thinly veiled attempt to promote the nuclear industry: whilst asking for the extension of the loan, it also changes the condition and type of project to be funded in light of the expansion of the EU.
This is akin to Enron's creative accounting. Indeed, we could even call it fraudulent accounting practice. You will get a similar, Enron-style scandal as a result of all this. It is compounded by questions of transparency and whether the proposals are not already obsolete. In addition, questions about the distortion of the market, particularly in regard to plant construction, have been raised. I am not satisfied that these loans are for safety as opposed to plant construction purposes. Indeed, I have evidence that construction activities are taking place.
. – Mr President, in reply to Mrs Breyer, I can say that, with the Council’s consent, the Commission would be prepared to merge the two proposals. That would allow both ceilings and conditions to be combined. In principle, there would not be a problem over this, provided Parliament agreed. The Council would have to give its consent, of course.
What is at issue here is facilitating the decommissioning of a number of power stations and improving the safety of others. Essentially, it all relates to the countries due to join the Union in four months’ time on 1 May. It also concerns the candidate countries and potentially Russia too in certain cases.
I should like to assure Mrs Matikainen-Kallström that the European Union is currently making a great effort regarding renewable energy. It must be said that this effort has certainly intensified over the last four years. I am very proud of that, because I believe the Union has to promote renewable energy as much as possible. This does not mean it is not also bound to ensure the maximum possible nuclear safety across the European Union, as I stated just now.
I admit I am capable of making mistakes, as are all of those who are present or absent today. Nonetheless, I am certainly not prepared to lie or to disregard the responsibilities incumbent on us all. To mention just one such responsibility, each and every one of us is responsible for ensuring not just the safety of supply, but also maximum safety for the citizens. Further, we are all responsible for ensuring compliance with the commitments entered into under international agreements such as the Kyoto Agreement.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(1)